                  Case 18-01019-JKO   Doc 263     Filed 05/16/19    Page 1 of 66




    ORDERED in the Southern District of Florida on May 15, 2019.




                                                   John K. Olson, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
   In re:
                                                         Case No. 17-23522-JKO
   PETER ALLAN WIZENBERG,
                                                         Chapter 7
         Debtor.
   ________________________________/

   HOWARD WIZENBERG,                                     Adv. No. 18-01019-JKO

            Plaintiff
   vs.

   PETER WIZENBERG,

         Defendant.
   ________________________________/

     ORDER GRANTING PLAINTIFF’S RENEWED AND SUPPLEMENTAL MOTION
    FOR ATTORNEY’S FEES AS AN APPROPRIATE SANCTION FOR DEFENDANT’S
    CONDUCT THROUGHOUT THIS CASE [ECF 215] PURSUANT TO 28 U.S.C. § 1927

            THIS CASE came before the Court for a hearing on March 20, 2019, upon Howard

   Wizenberg’s (“Plaintiff”) Renewed and Supplemental Motion for Attorney’s Fees as an

   Appropriate Sanction for Defendant’s Conduct throughout Case (the “Renewed Motion for

                                              1
                Case 18-01019-JKO               Doc 263        Filed 05/16/19         Page 2 of 66



Sanctions”) [ECF 215].1            Plaintiff has requested the imposition of sanctions against Peter

Wizenberg (“Debtor” or “Defendant”) on multiple occasions, as described below. At each juncture

of Plaintiff requesting sanctions against Defendant, this Court pushed the matter along in order to

obtain a plenary understanding of the case and Defendant’s behavior. 2 At the June 19, 2018

hearing for Plaintiff’s First Motion for Sanctions [ECF 31 in case 17-23522-JKO], this Court stated

that it believed § 1927 sanctions are only appropriate “late in the day” particularly when litigation

is ongoing—that day has now arrived. Upon consideration of the pleadings, reported out-of-court

practices, and observed courtroom behavior, this Court finds that Peter Wizenberg unreasonably

and vexatiously multiplied these proceedings, and, therefore, sanctions against Debtor-Defendant,

Peter Wizenberg, are appropriate under 28 U.S.C. § 1927.


    I.       Background


         Defendant filed his Chapter 7 bankruptcy petition on November 8, 2017. [17-23522-JKO,

ECF 1]. Plaintiff, Defendant’s brother, filed this adversary proceeding on January 16, 2018 [ECF

1], seeking to recover or turnover of money or property; to object to or revoke a discharge, to

determine the dischargeability of Plaintiff’s claim; to obtain an injunction from Defendant

discharging his debt due to willful and malicious actions; and to determine a claim or cause of

action removed from state court pursuant to 28 U.S.C. § 1452.


         Defendant Peter Wizenberg is a lawyer who was admitted to The Florida Bar in 2007. 3

Peter Wizenberg has represented parties in 40 cases before this Court, including his own current


1
  All ECF references in this Order, unless otherwise designated, are in reference to adversary proceeding case
number 18-01019-JKO.
2
  [ECF 154, p. 34, ll. 10-14 (“I’ve actually written on the question of whether 1927 sanctions are available against
pro se parties, and I believe they are, I’m inclined to defer on that until after trial, just to see where things are
going.”)].
3 FLORIDA BAR, https://www.floridabar.org/directories/find-mbr/ (last visited April 29, 2019).


                                                           2
                Case 18-01019-JKO       Doc 263       Filed 05/16/19     Page 3 of 66



case as a Chapter 7 debtor and this current adversary proceeding, which involves disputes between

Peter Wizenberg and his brother, the Plaintiff Howard Wizenberg. Those disputes arise out of

property and other disputes following the death of their mother, Ann Wizenberg. Peter Wizenberg

served as original personal representative of their mother’s estate, was removed from that office

by the Circuit Court for Seminole County, Florida, at the insistence of Plaintiff, and was succeeded

by Plaintiff.


        A. Pre-Trial


        Defendant filed a Partial Motion to Dismiss [ECF 11] on February 23, 2018, in response

to Plaintiff’s Amended Complaint [ECF 8]. This Court denied the Partial Motion to Dismiss on

February 27, 2018, stating that the Amended Complaint was sufficient because it “plead a prima

facie case for each claim at this early stage in the litigation” by providing a “short and plain

statement of the claim showing that the pleader is entitled to relief . . . [with] factual allegations

presented rais[ing] the right to relief above the speculative level.” [ECF 12]. Defendant filed his

43-page Answer and Affirmative Defenses on March 13, 2018 [ECF 18]. Between March 25 and

March 28, 2019, initial disclosures were filed [ECF 20, 21, 22, 23], and Defendant’s wife,

Pantanassa Wizenberg, was subpoenaed [ECF 24] and served notice [ECF 25]. Defendant then

filed a 46-page Amended Answer and Affirmative Defenses [ECF 32] on March 28, 2018.


        On March 23, 2018, Defendant filed a 33-page Response [ECF 35] to Plaintiff’s pleadings

[ECF 32, 33, 34], and a 67-page Motion for Summary Judgment [ECF 36] on March 30, 2018.

Defendant’s Motion for Summary Judgment [ECF 36], as well as Plaintiff’s Motion for Summary

Judgment on Count II of the Complaint [ECF 34], were denied later on April 24, 2018 [ECF 50],

due to the existence of genuine issues of material fact that must be resolved at trial.


                                                  3
              Case 18-01019-JKO         Doc 263      Filed 05/16/19     Page 4 of 66



       On April 18, 2018, this Court held a hearing on Plaintiff’s Motion to Strike All of

Defendant’s Affirmative Defenses, and Defendant’s First and Thirteenth Affirmative Defenses

were stricken without prejudice. [ECF 48]. At the April 18 hearing, the Court pointed out to

Defendant that he had “asserted two affirmative defenses of the statute of limitations” but he failed

to say what the statute of limitation is or what statute applies. [ECF 59, p. 4]. The Court also

highlighted that the “rest of what [he] assert[ed] as affirmative defenses, are not affirmative

defenses, the nature of which are set forth in the rules, but are simply elaborations on denials of

various aspects of [P]laintiff’s case in chief. [The Court] d[id] not understand why [Defendant]

would call them affirmative defenses.” [ECF 59, pp. 4-5]. The Court proceeded to strike two

affirmative defenses, as they were just denials. [ECF 59, p. 18]; see also [ECF 48]. Defendant

then filed Motion for Leave to Amend First and Thirteenth Affirmative Defenses Which Were

Struck without Prejudice, and Second Amended First and Thirteenth Affirmative Defenses [ECF

58]. This Court entered an Order [ECF 50] on April 24, 2018, denying Plaintiff’s Motion for

Summary Judgment on Count II of the Complaint [ECF 34] and denying Defendant’s Motion for

Summary Judgment against Plaintiff [ECF 36].


       On May 20, 2018, Defendant filed a 69-page Motion to Dismiss Count II for Lack of

Subject Matter Jurisdiction (the “Second Motion to Dismiss”) [ECF 62]. The hearing for the

Second Motion to Dismiss was set for June 19, 2018 [ECF 65]. On June 5, 2018, in the main

bankruptcy case, Plaintiff responded to the Motion to Dismiss for Lack of Jurisdiction by filing a

Motion for the Imposition of Sanctions against Defendant pursuant to 28 U.S.C. § 1927 (the “First

Motion for Sanctions”) [17-23522-JKO, ECF 31]. As Plaintiff stated in its First Motion for

Sanctions, “[o]ther than to needlessly increase the costs of litigation to Plaintiff, there can be no




                                                 4
              Case 18-01019-JKO         Doc 263       Filed 05/16/19     Page 5 of 66



good faith basis for the Debtor to take the position that this Court lacks subject matter jurisdiction

to determine whether his debt to the Plaintiff is dischargeable.” [17-23522-JKO, ECF 31, p. 3].


       Then, on June 5, 2018, Defendant filed a 153-page Motion for Reconsideration of Order

and Motion to Vacate Order Denying Defendant’s Motion for Summary Judgment (“Motion for

Reconsideration”) [ECF 68], even though the 14-day filing deadline from the time of the entry of

the Order had lapsed, making the pleading untimely pursuant to Bankruptcy Rule 9023 (albeit

timely under Bankruptcy Rule 9024, applying Fed. R. Civ. P. 60(b)). In Defendant’s Motion for

Reconsideration, Defendant states that the Court erred [ECF 68, pp. 12-13] in regards to the

standard applied to deny Defendant’s Motion for Summary Judgment [ECF 36]. This Court’s

Order [ECF 36], however, clearly states that Defendant’s Motion for Summary Judgment was

denied “due to the existence of genuine issues of material fact that must be resolved at trial” [ECF

50], which is the correct standard. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48

(1986) (“By its very terms, this standard provides that the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.”). Defendant filed a

9-page Response in Opposition to Plaintiff’s Motion for Imposition of Sanctions against Defendant

[ECF 73] on June 13, 2018.


       The first hearing on the First Motions for Sanctions, on June 19, 2018, was continued to

August 29, 2018, but the Court took time to address the implications of the then-pending motion

for sanctions at the June 19 hearing. The Court began by stating that it believes (1) § 1927 relief

is available against pro se parties who are not members of the bar, although, here, Defendant is a

member of The Florida Bar, and (2) this Court has the ability and the constitutional and statutory

right to grant § 1927 sanctions. In choosing not to rule on whether § 1927 sanctions should be

                                                  5
             Case 18-01019-JKO          Doc 263      Filed 05/16/19     Page 6 of 66



imposed yet, the Court reasoned that it is reluctant to do so in a matter of ongoing litigation, and

that such sanctions were more appropriate to consider “late in the day.” In an attempt to caution

the Parties, the Court expressed its hope that the pending sanctions motion would encourage better

behavior from the Parties since the Court—even at that point—believed the pleadings and motions

filed in the case were overwrought.       At multiple times throughout the hearing, the Court

acknowledged the difficulty presented with family disputes but also urged the parties to use caution

and act as professionals for the remainder of the case.


       On June 11, 2018, Defendant filed a 53-page Motion to Compel Response to First Request

for Production Filed by Defendant [ECF 69], which was subsequently withdrawn the same day

[ECF 70]. On June 13, 2018, Defendant filed a 25-page Motion for Leave to Amend [ECF 71] his

153-page Motion to Reconsider [ECF 68]. On July 12, 2018, Defendant filed his 25-page

Opposition [ECF 95] to Plaintiff’s Motion to Compel and Motions to Limit Plaintiff’s Deposition

to One Day [ECF 92].


       At Defendant’s deposition on August 6, 2018, Plaintiff’s counsel claimed on the record

that Defendant raised his voice to him. [Defendant Deposition, p. 14, ll. 1-13]. At this deposition,

Defendant also claimed he did not know what a privilege log is. [Defendant Deposition, p. 22, ll.

9-24]. Moreover, in response to Plaintiff’s counsel’s questions, the following back-and-forth

occurred, in which Defendant attempted to depose himself:


       Plaintiff Counsel: And if Howard was disinherited from the will, who would have
       gotten everything?
       Defendant: Me. Pause one moment. Do I have an opportunity to ask myself
       questions? Because I am an attorney and I also am pro se, so I want to be able to
       ask myself questions in response to his questions, like, after he’s finished, I want to
       ask myself questions and I want to do that and I’m on record as saying I want to do
       that.


                                                 6
              Case 18-01019-JKO           Doc 263         Filed 05/16/19   Page 7 of 66



       Plaintiff Counsel: I understand, but you can just present your direct testimony. I
       don’t want to make this transcript very long.
       Defendant: Well, I want the opportunity to ask questions and answer them myself.
       Plaintiff Counsel: Well, you can do that tomorrow if you’d like.
       Defendant: Well, I can do that today.
       Plaintiff Counsel: We’ll have a discussion off the record if you want and if you
       want we can go off the record now.
[Defendant Deposition, p. 56, ll. 15-25; p. 57, ll.1-10].
       At Plaintiff’s deposition on August 7, 2018, Defendant exhibited behavior unacceptable to

the practice of law and basic civility:

       Defendant: What’s your evidence?
       Plaintiff-Witness: I took rings and jewelry off of my mother the day of her stroke.
       I was there when the ambulance was there. I took a gold chain that was like this
       (indicating).
       Defendant: This is irrelevant.
       Plaintiff Counsel: Whoa, whoa, whoa. He can answer the question.
[ECF 123, Ex A., p. 14, ll. 21-25; p. 15, ll. 1-3].
       Defendant: Isn’t it true that some unknown person could have entered the house,
       opening the locks and entering it without causing damage; yes or no? Isn’t it
       possible that the locks could have been picked; yes or no?
       Plaintiff-Witness: One in a million.
       Defendant: So you’re saying it is possible, yes?
       Plaintiff-Witness: One in a million, yes.
       Defendant: So it is possible. Isn’t it true that you have no evidence, none
       whatsoever, to conclude that the items were not taken by an unknown burglar; yes
       or no?
       Plaintiff Counsel: Don’t answer this. You’ve asked it 18 different times. He’s not
       answering. This is harassing and a waste of time.
       Defendant: Isn’t it true that you have no evidence that excludes yourself as the
       culprit who took the items; yes or no?



                                                      7
      Case 18-01019-JKO           Doc 263       Filed 05/16/19     Page 8 of 66



Plaintiff Counsel: Object to form. I could have taken the items. If you are going to
ask every possible machination.
Defendant: Shush.
Plaintiff-Witness: The only ones that had the key to the house before September
8th were me, you, where you got the key from me because you made a copy in the
Home Depot and you used your debit or credit card for $3 and I couldn’t believe
you did that –
Defendant: Answer the – answer the question. Isn’t it true that you have no evidence
that excludes yourself as the culprit who took the items; yes or no?
Plaintiff-Witness: Excludes myself.
Plaintiff Counsel: Just note on the record that Mr. Peter – wait. I want the record to
reflect that Mr. Peter Wizenberg is cutting off my client and refusing to allow him
to finish his answer.
Defendant: It’s a yes or no question. I’ll repeat the question. Isn’t it true that you
have no evidence that excludes yourself as the culprit who took the items; yes or
no?
Plaintiff-Witness: The only evidence –
Plaintiff Counsel: Object to form.
Plaintiff-Witness: -- I have is commonsense.
Defendant: Yes or no?
Plaintiff Counsel: Don’t answer this. This is just – are you going to --
Defendant: Isn’t it true –
Plaintiff Counsel: Wait, wait, wait.
Defendant: Next Question.
Plaintiff Counsel: Wait, wait, wait. Are you going to keep going on with this line
of questioning?
Defendant: I’m going to do my job.
Plaintiff Counsel: No, that’s –
Defendant: Shush, shush, shush.
Plaintiff Counsel: Don’t – okay. Let the record reflect that Mr. Wizenberg who’s a
member of the Bar is shushing me, which is completely disrespectful, and I want
the record to reflect that this is the first time in my 20 years of practice that a lawyer


                                            8
             Case 18-01019-JKO          Doc 263       Filed 05/16/19   Page 9 of 66



       has ever shushed me when I’m making an objection or a valid statement on the
       record.
       [...]
       Defendant: Isn’t it true that you have no evidence that excludes yourself as the
       culprit who took the items; yes or no?
       Plaintiff Counsel: Don’t answer it.
       Defendant: Isn’t it true that you have no evidence that excludes your sons as the
       culprit who took the items; yes or no?
       Plaintiff Counsel: Don’t answer that. This is harassing.
       Defendant: Isn’t it true that you have no evidence that excludes anyone as the
       culprit who took the items; yes or no?
       Plaintiff Counsel: Don’t answer that. This is getting ridiculous and I’m about to end
       this deposition –
       Defendant: Isn’t it true --
       Plaintiff Counsel: -- and go see the judge.
[ECF 123, Ex. A, p. 19, ll. 2-25; pp. 20-22; p. 23, ll. 1-6].
       Defendant: Isn’t it true that you have no evidence to show that it’s more likely that
       I took the items than that my wife took the items; yes or no?
       Plaintiff Counsel: Object to form. I think this has kind of beaten to death. I mean,
       can I – he can answer this one last time, but I’m just curious, how many more
       questions do you think you have?
       Defendant: I’m not done yet. I don’t know how many. I have up to seven hours.
       Okay.
       Plaintiff-Counsel: No, you don’t.
       Defendant: Shush, shush, shush.
       Plaintiff-Counsel: Okay, that’s it. We’re done. We’re done. We’re done.
[ECF 123, Ex. A, p. 26, ll. 16-25; p. 27, ll. 1-5].
       On August 7, 2018, Defendant’s wife was also deposed. [ECF 105]. According to

Plaintiff, Plaintiff questioned Defendant’s wife for “approximately five (5) minutes” before




                                                  9
             Case 18-01019-JKO         Doc 263       Filed 05/16/19   Page 10 of 66



“De[fendant] thereafter insisted on asking wholly asking irrelevant and leading questions of his

wife on ‘re-direct’ for approximately one hour.” [ECF 105].


       On August 8, 2018, Plaintiff filed a Motion to Compel Defendant to Produce a Privilege

Log [ECF 101]. The Motion to Compel [ECF 101] states, “at [Defendant’s] deposition conducted

on August 6, 2018, Debtor testified of the existence of relevant and responsive documents in his

possession that he withheld from producing to Plaintiff under the claim of attorney-client

privilege.” [ECF 101, p. 2]. At no time did Defendant produce a privilege log, and Defendant

“testified that he has practiced civil litigation during his career” but claimed not to know “what a

privilege log is or what one looks like.” [ECF 101, p. 2]. Without a hearing, this Court granted

Plaintiff’s Motion to Compel Defendant to Produce a Privilege Log. [ECF 102]. The Court’s

Order instructed Defendant to provide a privilege log “detailing which documents or other

communications are protected under the attorney-client privilege” between Defendant and Sara

Howeller, Esq. [ECF 102].


       On August 14, 2018, Plaintiff submitted his Supplemental Motion for the Imposition of

Sanctions against the Debtor [ECF 105]. In this Supplemental Motion, Plaintiff alleged that during

Defendant’s wife’s deposition, Plaintiff’s counsel “questioned Defendant’s wife for approximately

five (5) minutes,” whereas Defendant “insisted on asking wholly irrelevant and leading questions

of his wife on ‘re-direct’ for approximately an hour.” [ECF 105]. Plaintiff also alleged that

“Debtor thereafter began questioning Plaintiff on a myriad of wholly irrelevant issues,” such as

childhood incidents and a 2004 domestic violence case. [ECF 105].


       On August 16, 2018, Plaintiff filed another motion for sanctions in its Motion for Order to

Show Cause Why Defendant Should Not be Held in Contempt of Court or Alternatively, to


                                                10
            Case 18-01019-JKO         Doc 263       Filed 05/16/19   Page 11 of 66



Compel Defendant to Produce an Adequate Privilege Log and for Attorney’s Fees [ECF 107]

pursuant to 11 U.S.C. § 105(a). This Court entered an Order to Show Cause [ECF 110], which

directed Defendant (1) to provide Plaintiff with a privilege log that complies with the Court’s

Order Granting Motion to Compel [ECF 102] and Federal Rule of Civil Procedure 26(b)(5), and

(2) to appear at the Order to Show Cause hearing on August 29, 2018. [ECF 110]. On September

20, 2018, this Court issued an Order awarding attorney’s fees to Plaintiff [ECF 129] pursuant to

the Court’s Order to Show Cause [ECF 110] due to Defendant’s “failure to fully comply with the

Order Granting Motion to compel [ECF 102] without justification.” On September 26, 2018,

Defendant appealed stating that he “in complete good faith, was unaware (and had totally forgotten

from Evidence class taken fifteen years prior) that Defendant was required to send Plaintiff a

privilege log, and Defendant did not do so.” [ECF 142, p. 2].


       On August 22, 2018, Plaintiff filed his Motion to Strike Defendant’s Trial Exhibits and to

Preclude Sara Howeller from Testifying at Trial and for Attorney’s Fees and Sanctions [ECF 116].

The basis of ECF 116 was that Defendant emailed Plaintiff a trial exhibit register two weeks after

Defendant’s deposition—on August 19, 2018—listing previously undisclosed emails between

Defendant and Sara Howeller as well as a MasterCard statement. [ECF 116].


       At the hearing on August 29, 2018, on the First Motion for Sanctions [17-23522-JKO, ECF

31], the Court first addressed the issue of Defendant claiming not to know about privilege logs:

“[L]et’s start with the issues relating to the privilege log. I’m unhappy with you, Mr. [Peter]

Wizenberg. You hold yourself out as a lawyer, and you’ve been in practice for many years. Not

knowing what a privilege log is and what is required is shocking to me.” [17-23522-JKO, ECF

39, p. 3]. Next, Mr. Roher, Plaintiff’s attorney, requested the Court exclude two evidence

documents submitted by Plaintiff because Defendant did not produce them prior to Defendant’s

                                               11
             Case 18-01019-JKO          Doc 263       Filed 05/16/19    Page 12 of 66



deposition even though they were in existence when Defendant submitted his other evidence prior

to the deposition; Mr. Roher claimed the documents were “intentionally withheld and untimely

produced.” [17-23522-JKO, ECF 37, pp. 6-7]. At that First Motion for Sanctions [17-23522-JKO,

ECF 31] hearing, while addressing ECF numbers 107, 110, and 116, this Court stated, “I’m

satisfied that what was done here by you, Mr. [Peter] Wizenberg, was, intentionally or not,

gamesmanship, and the way to deal with discovery improprieties is to exclude all exhibits which

were produced by you subsequent to the taking of your deposition.” [ECF 154, p. 9, ll. 4-9].


       On August 22, 2018, the Court granted ECF 116 in part (Defendant was precluded from

introducing into evidence or utilizing any exhibits at trial that were not produced to Plaintiff prior

to Defendant’s August 6, 2018 deposition) and denied in part (Sara Howeller would not be

prohibited from testifying at trial). [ECF 132]. The Court also awarded attorneys fees and costs

incurred by Plaintiff against the Debtor. [ECF 132]. As of September 4, 2018, Plaintiff’s attorney,

Mark S. Roher, filed his Affidavit of attorney’s fees. The Affidavit states that he billed Plaintiff a

total of $2,880.00 “at the discounted rate of $300 per hour for a total hour of 9.6 hours . . . in

connection with compelling Defendant to produce a privilege log and to strike Defendant’s trial

exhibits.” [ECF 125]. Mr. Roher’s normal hourly rate is $400.00. [ECF 125].


       On October 1, 2018, Defendant filed a 132-page Motion for Leave to Appeal Order

Striking Defendant/Appellant’s Trial Exhibits and Awarding Fees and Sanctions [ECF 149].

District Court Judge Cecilia Altonaga denied Defendant’s Motion. [ECF 153].


       On November 5, 2018, Defendant filed a 104-page Motion for Partial Summary Judgment

for Count 1 against Plaintiff [ECF 172] regarding the dischargeability of debt under 11 U.S.C. §

523(a)(6) claimed by Plaintiff. See [ECF 8]. In Defendant’s Motion for Partial Summary


                                                 12
             Case 18-01019-JKO         Doc 263       Filed 05/16/19    Page 13 of 66



Judgment, Defendant (apparently unknowingly) demonstrates why it should not have been granted

by presenting an abundance of disputed facts. [ECF 172].      Plaintiff filed a Motion [ECF 175] to

Extend Time to File a Response to Defendant’s Motion for Partial Summary Judgment, which was

granted [ECF 178], but not before Defendant filed its Opposition Response [ECF 176] to Plaintiff’s

request to extend time. In Defendant’s Opposition Response [ECF 176], he disputed the length of

an appropriate “Thanksgiving holiday” in trying to discredit Plaintiff’s request for more time; this

attempt seems, to this Court, unnecessary and uncivil.


       On December 10, 2018, Defendant filed his Reply to Plaintiff’s Response to Defendant’s

Motion for Partial Summary Judgment for Count I against Plaintiff [ECF 180]. In that filing,

Defendant hurls insults and provides narration that is both lengthy and unhelpful to the litigation.


       Defendant filed his Witness Statement Sworn Declaration of Fact of Sara Howeller, Esq.

[ECF 188] on January 19, 2019. Plaintiff then filed a Joint Pretrial Stipulation of Uncontested

Facts [ECF 189] on January 22, 2019. Plaintiff also filed a Motion to Extend Time to File Opening

Statement [ECF 191] and it was granted [ECF 195], and Plaintiff filed his Opening Statement

[ECF 194] on January 24, 2019.


       On January 26, 2019, Plaintiff filed a Motion in Limine [ECF 198] as to Exhibits “F” and

“G” Attached to Defendant’s Opening Statement and Request for the Imposition of Sanctions for

Violations of Two Court Orders. The Motion in Limine was prompted by Defendant attaching to

his 326-page Opening Statement [ECF 190] two exhibits that were not produced prior to

Defendant’s deposition, which, Plaintiff asserted, brazenly violated the Court’s Order Setting Trial

[ECF 183]. The Order Setting Trial provides, “Pursuant to this Court’s Order [ECF No. 132],

Defendant is precluded from introducing into evidence or utilizing any exhibits at trial which were


                                                13
                Case 18-01019-JKO     Doc 263        Filed 05/16/19   Page 14 of 66



not produced prior to Defendant’s August 6, 2018 deposition.” [ECF 183, p. 2]. In response,

Defendant filed a 58-page Response Opposing Plaintiff’s Motion in Limine and Request for the

Imposition of Sanctions, etc. [ECF 201]. This Court, on January 28, 2019, granted Plaintiff’s

Motion in Limine in part (by striking Exhibits “F” and “G”) and denied in part as to the request

for sanctions. [ECF 203].


       In the process of preparing for trial, Defendant also filed a Supplement to Witness

Statement Sworn Declaration of Fact of Sara Howeller, Esq. [ECF 196] on January 26, 2019.

Plaintiff objected based of relevance, speculation, inadmissible hearsay, the best evidence rule,

and the presence of legal conclusions. [ECF 199]. This Court sustained Plaintiff’s objection by

Order [ECF 204] and struck the Supplement to the Witness Statement Sworn Declaration [ECF

196] stating:

             The Order Setting Filing Disclosure Requirements for Pretrial and Trial
       [ECF 3] provides the following information regarding sworn declarations:
              8.b. Each statement of fact shall be separate, shall be sequentially
       numbered, and shall contain only facts that are relevant and material to the
       contested issue before the Court, avoiding redundancies, hearsay, and other
       obviously objectionable statements. (Emphasis added).
              Sara Howeller’s “Supplement to Witness Statement Sworn Declaration of
       Fact” [ECF 196] is rife with what it must not contain – irrelevant material, hearsay,
       and obviously objectionable statements.
This Court also denied Plaintiff’s “137-page Opposition Response [ECF 202]” in its request for a

trial continuance. [ECF 204].


       B. Trial


       On January 29, 2019—the day of trial—Plaintiff was forced to object to two witness

statements filed by Defendant the night before trial: the Witness Statement & Sworn Declaration

of Fact of Peter Wizenberg [ECF 205], and the Witness Statement and Sworn Declaration of Fact

                                                14
                  Case 18-01019-JKO              Doc 263         Filed 05/16/19        Page 15 of 66



of Defendant’s wife, Pantanassa Wizenberg [ECF 206]. Defendant filed ECF 205 and ECF 206

at 10:05 p.m. and 10:11 p.m., respectively, the night before trial. Plaintiff’s objections to the two

witness statements [ECF 207, 208], were sustained. [ECF 209]. This method of filing documents

just hours before trial is utterly unprofessional, and it required Plaintiff and the Court to scramble.

The Court found itself obliged to adjudicate motions on the morning of trial, which is why the

Court entered ECF 209 at 9:37 a.m., even though the trial was supposed to begin at 9:30 a.m. This

Court sustained Plaintiff’s objections, and struck Peter Wizenberg and Pantanassa Wizenberg’s

witness statements. [ECF 209].


           In Court, at trial, Defendant—when asked if he had his exhibit register 4—stated that he did

not have a register because his printer broke, and that he “expect[ed] [the Court] to accept the

original copy of the deposition” and witness statements without an exhibit register. [ECF 260, p.

9, ll. 2-17]. Upon the sustained objection of Plaintiff, the transcript offered by Defendant was

deemed inadmissible since the transcription’s deponent, Howard Wizenberg, was present at trial

and, thus, was available for cross-examination. [ECF 260, p. 10, ll. 16-18].


           This Court was forced to orally reprimand Defendant. Specifically, at trial, Defendant

continuously, bizarrely, and brazenly ignored clear rulings by the Court and attempted to coach

his witness, Sara Howeller, Esq., while she was on the witness stand.


           Howard Wizenberg’s Witness Examination



4
    Exhibit registers are required at trial pursuant to Local Rule 9070-1, which states:

           Unless directed by the court, exhibits shall not be filed with the clerk of court. Exhibits shall be
           accompanied by the Local Form “Exhibit Register”, and copies of the register and all exhibits should
           be submitted for each party and the judge. Unless ordered otherwise and except where the party
           receiving the exhibits is appearing pro se in a case or proceeding, parties may serve exhibits in
           electronic format. At the conclusion of the hearing or trial, the completed Exhibit Register will be
           filed by the courtroom deputy on the case or adversary docket.

                                                            15
             Case 18-01019-JKO          Doc 263        Filed 05/16/19   Page 16 of 66



At trial, during cross-examination of the Plaintiff:

       Defendant-Examiner: Isn’t it true that you knew that I would—I had durable power
       of attorney over my mother while she was unconscious?
       Plaintiff-Witness: It is true you told me you weren’t going to pull the plug until
       everybody in the family agreed, and then the next day you decided to pull the plug.
       Defendant-Examiner: Objection. Isn’t it true you knew—
       Court: Mr. [Peter] Wizenberg, you can’t object to an answer. You may not like it,
       but if you want to ask another question, you can ask another question, but you can’t
       object to an answer.
[ECF 260, p. 35, ll. 8-18].
       Defendant-Examiner: Do you have any evidence that you didn’t take the items?
       Plaintiff Counsel: Objection, your Honor.
       Court: Sustained.
       Defendant-Examiner: Do you have evidence ---
       Court: Mr. [Peter] Wizenberg, the evidence the plaintiff produces is the evidence
       the plaintiff produces. You have asked if there is other evidence.
       Defendant-Examiner: I ---
       Court: The representation that’s been made by Mr. Roher [Defendant’s counsel] is
       that the evidence that is presented is in the exhibit register and the testimony of Mr.
       Howard Wizenberg. You may argue to me at whatever point is appropriate whether
       that evidence is sufficient, but you don’t need to browbeat the plaintiff on the point
       that there is no evidence other than that which Mr. Roher has specified exists.
       Defendant-Examiner: So ---
       Court: Move along.
       Defendant-Examiner: There is no – nothing that corroborates –
       Court: That’s enough –
       Defendant-Examiner: -- the testimony?
       Court: -- Mr. [Peter] Wizenberg.
       Defendant-Examiner: Okay. All right. So let’s move on to another topic.
[ECF 260, p. 45 ll. 10-25, p. 46, ll. 1-15].
       Defendant-Examiner: Do you have evidence that I accepted a trust.

                                                 16
              Case 18-01019-JKO          Doc 263        Filed 05/16/19   Page 17 of 66



        Plaintiff Counsel: Object to relevance, and I think --
        Court: Sustained. I’ve already ruled on the question, Mr. Wizenberg, the issue of
        whether there was a trust, or you were merely acting as personal representative prior
        to the creation of a trust, is irrelevant because the fiduciary obligations that you
        owed as personal representative are identical under Florida law to those obligations
        which you would have owed as a trustee of an expressed trust.
        Defendant-Examiner: However, your Honor –
        Court: Don’t argue with me.
        Defendant-Examiner: So, isn’t it true that the trust had no assets?
        Plaintiff Counsel: Judge ---
        Court: Sustain the objection. Stop it. I’ve already ruled that whether there was a
        trust or not is not a relevant question for purposes of a 523(a)(4) complaint.
        Defendant-Examiner: How could I have fulfilled my duty to provide you an annual
        trust accounting if there were no assets in the trust?
        Plaintiff Counsel: Judge ---
        Court: Mr. [Peter] Wizenberg, this is for me, sir, very frustrating because I have
        ruled on a point of law, and you seek apparently to ask questions which the point
        of law which I have ruled upon render irrelevant. Stop asking them.
        Plaintiff Counsel: Your Honor, I just, for the record, I’d like to remind the Court,
        I’m sure the Court is well aware, but just for the record Mr. [Peter] Wizenberg is
        an attorney. He practiced before this Court. So I don’t believe he deserves any sort
        of leeway that an otherwise pro se debtor would possibly deserve from your Honor,
        and I know you’ve been very patient, but it’s extremely frustrating for me, and your
        Honor has to – and, your Honor, my client has to pay me to sit through these
        questions, and I object to these questions.
        Court: I understand your frustration. Mr. [Peter] Wizenberg, within the ambit of the
        rulings I have already made, please try to restrict your question to those which are
        relevant to the issues in the case.
[ECF 260, p. 47, ll. 24-25; p. 48, ll. 1-25; p. 49, ll. 1-22].
        Defendant-Examiner: But you simultaneously allege that I – that it’s unaccounted
        for?
        Court: Asked and answered.
        Defendant: Ok.




                                                   17
             Case 18-01019-JKO           Doc 263        Filed 05/16/19    Page 18 of 66



        Court: And, Mr. [Peter] Wizenberg, this may be my last warning. Don’t yell into
        the microphone. It offends the system. It will blow up the recording system, in
        which case you may end up with no transcript of this hearing.
[ECF 260, p. 59, ll. 16-24].
        Defendant-Examiner: Isn’t it true that you don’t know that these items were sold at
        the estate sale in August 2011?
        Court: Mr. Howard Wizenberg – Mr. Peter Wizenberg – make whatever objection
        you’re going to, Mr. Roher, because I heard you starting.
        Plaintiff Counsel: I’m sorry, your Honor, I really want to get this – your Honor, at
        this point the defendant has repeatedly violated your oral rulings and instructions,
        and at this point I’d like to request the imposition of some type of sanction, because
        we’re never going to get done at this rate, and this was just – well, I’m not going to
        add anymore.
        Court: All right. Mr. Peter Wizenberg, the testimony is that of the items on exhibit
        3, and photographed on exhibit 10, Mr. Howard Wizenberg has no clue what
        happened to those items. There is an exhibit at exhibit 5, report of an estate sale, at
        which he was not present, and which was prepared by someone employed by you.
        I will not entertain any further questions about what happened to any of the stuff
        on exhibit 3 or 10 after June of 2011, period, full stop.
        Defendant-Examiner: Your Honor, the reason I bring this up is Mr. Silas Pierce’s
        accounting for what was sold at the estate sale, it does specifically list items that I
        bought, but the balance of all the items that were sold to the public at the estate sale,
        he does not list those items.
        Court: Mr. Peter Wizenberg, and I’m going to say this and then I’m going to take a
        break, Mr. Howard Wizenberg’s testimony is he doesn’t know what happened to
        the stuff. That’s it. There is no further discussion –
        Defendant-Examiner: May I testify?
        Court: -- of the stuff.
        Plaintiff Counsel: Yes.
        Court: You may testify when it’s your time to put on your case in chief.
        Defendant-Examiner: Okay.
[ECF 260, p. 62, ll. 8-25; p. 63, ll. 1-20].
        1. Sara Howeller, Esq.’s Witness Examination




                                                   18
               Case 18-01019-JKO             Doc 263         Filed 05/16/19       Page 19 of 66



        During the examination of the Defendant’s witness, Sara Howeller, Esq., who is

the Defendant’s probate attorney, the Defendant tried to coach the witness:

        Defendant-Examiner: Did I heed your advice on how to be personal representative
        and fulfill my duties? Did I heed your advice or did I go against your advice?
        Plaintiff Counsel: Leading.
        Court: Sustained. Mr. [Peter] Wizenberg, you’re a lawyer, you’re pro se, but you’re
        a lawyer. Ask a lawyerly question.
        Defendant-Examiner. Okay.
[ECF 260, p. 118, ll. 17-24].
        Plaintiff Counsel: Ms. Howeller, can you show me in the trust documents, or the
        will, where Peter Wizenberg was allowed to let his wife take anything she wanted
        from the estate, both before and after his mother died? Can you show me where it
        says that he was allowed to do that?
        Defendant-Examiner: Durable power of attorney. 5
        Court: Mr. [Peter] Wizenberg, if you do that again I’m going to throw you out. You
        may not interject and offer answers to a witness who is on the witness stand. You
        should be ashamed of yourself as a lawyer, sir.
[ECF 260, p. 125, ll. 8-19].
        Court: Well after the knowledge that Ann Wizenberg was dead --
        Witness: Yes, sir.
        Court. –Mr. [Peter] Wizenberg’s testimony was that his wife loaded up the van, she
        also knew of the death of Ann Wizenberg, and filled it with stuff and took to be her
        own. Is she authorized under any document?
        Witness: Not in my opinion if she was taking it to be her own property.
        Court: She was. Well, that was the testimony of Mr. Wizenberg, that she loaded up
        the van –
        Defendant: Before her death.
        Court: Mr. [Peter] Wizenberg, if you interrupt like that again, I will throw you out
        of the courtroom.



5
 Mr. Peter Wizenberg, seated at Counsel’s table, answered the question that Mr. Roher, Plaintiff’s counsel, asked of
Ms. Howeller, who was on the witness stand. This is unconscionable behavior from a lawyer.

                                                        19
               Case 18-01019-JKO              Doc 263        Filed 05/16/19       Page 20 of 66



        Clerk: Do you want me to get the marshals?
        Court: I’m sorry?
        Clerk: Do you want me to get the marshals in here?
        Court: No, I think I will resist for the moment getting the marshals in here . . . .
[ECF 260, p. 131, ll. 18-25; p. 132, ll. 1-13].
        Plaintiff Counsel: I don't want you to add -- I don't want you to add hypotheticals.
        I'm asking, based on the fact that he, that Mr. Wizenberg testified that he sat back,
        did nothing, while his wife loaded up whatever she wanted into the van, because he
        doesn't really care about the stuff, he's a reader, he only -- he's a very minimalist
        type of guy, but he sat back, with full acquiescence, full knowledge that his wife
        was just loading up the car, loading up the car, loading up the car, and did nothing
        about that, how is that not a breach of fiduciary duty?
        Defendant: They’re gifts. 6
        Witness-Sarah Howeller: Well, I guess it depends on what she took, but if they
        were things that belonged to the estate, or to Mrs. Wizenberg --
        Plaintiff Counsel: He’s testify[ing] again, Judge. He’s coaching the witness, and
        this is ridiculous.
        Court: It is very ridiculous, and is causing me to draw adverse inferences, Mr.
        [Peter] Wizenberg. The behavior of a lawyer, in this case you are acting as your
        own lawyer, and blatantly attempting to coach a witness in the course of a trial as
        to what she should testify to causes me to think very hard about 28 U.S.C. Section
        1927, and the vexatious behavior of an attorney and –
        Defendant: I apologize.
        Court: -- I have instructed you three or four times about this, Mr. [Peter] Wizenberg.
        It is infuriating to me, and incomprehensible that a lawyer cannot take such
        instructions and abide by them.
[ECF 260, p. 136, ll. 4-25; p. 137, ll. 1-6].


        C. Post-Trial




6
 Again, Mr. Peter Wizenberg, while seated at Counsel’s table, answered the question that Mr. Roher, Plaintiff’s
counsel, asked of Ms. Howeller, who was on the witness stand. After the Court had just reprimanded Mr. Peter
Wizenberg, he was brazen enough to do it again. Mr. Peter Wizenberg showed no respect for the Court and no
professional courtesy to Plaintiff’s counsel. This behavior again unreasonably extended the length of the trial.

                                                        20
             Case 18-01019-JKO         Doc 263       Filed 05/16/19    Page 21 of 66



       On February 1, 2019, Plaintiff filed a Renewed and Supplemental Motion [ECF 215] for

Attorney’s Fees as an Appropriate Sanction for Defendant’s Conduct as an Appropriate Sanction

for Defendant’s Conduct throughout this Case for excessive costs pursuant to 11 U.S.C. § 105(a)

and 28 U.S.C. § 1927. Plaintiff, in his prayer for relief, is asking for $24,880.00. [ECF 215]. This

amount, when divided by Plaintiff’s counsel’s discounted rate of $300 per hour, comes out to about

eighty-three (83) hours’ worth of work. This is an absurd number of hours for this relatively simple

case, but the Court realizes that Mr. Roher had to put in that work because Mr. Peter Wizenberg’s

unreasonable and vexatious actions in multiplying these proceedings.


       On February 5, the Court entered its Memorandum Opinion [ECF 218] and Judgment in

Favor of Plaintiff Howard Wizenberg on Counts I and II of the Amended Complaint [ECF 219].


       In pertinent part from the Memorandum Opinion [ECF 218]:


                              11 U.S.C. § 523(a)(4) and the “Gift”
               Pursuant to 11 U.S.C. § 523(a)(4), a debt is excepted from discharge if is a
       [debt] for fraud or defalcation while acting in a fiduciary capacity, embezzlement,
       or larceny. Acting pursuant to the durable power of attorney and while his mother
       was still alive, Peter Wizenberg instructed his wife to take whatever she wanted
       from his mother’s house. She took items from the home, the exact description and
       value of those items are unknown to this Court. The durable power of attorney
       limits the amount which can be gifted away such that, among other things, if gifts
       are made to a group of individuals which includes the agent (Peter Wizenberg), the
       amount of such gift shall be the greater of $5,000 or 5% of the aggregate value of
       the principal’s assets effected by the power of attorney at the date of the gift. This
       Court does not know, and does not make a determination regarding the value of the
       items taken from [the] home by Peter Wizenberg’s wife.
               Under applicable Florida Law, personal property acquired by a couple
       during a married is presumed to be acquired by tenants by the entirety. When Peter
       Wizenberg advised his wife that she could take anything she wanted, he was
       actually making a gift to himself at the same time. As a result, if what Ms.
       Wizenberg took from the mother’s home had a value greater than $5,000, Mr.
       Wizenberg in granting that gift was exceeding his authority pursuant to the durable
       power of attorney. Furthermore, if anything was taken after the death of Ann
       Wizenberg that gift was unauthorized by the durable power of attorney and was not

                                                21
               Case 18-01019-JKO              Doc 263         Filed 05/16/19       Page 22 of 66



         authorized pursuant to any other instrument including the last will and testament of
         Ann Wizenberg as to which Peter Wizenberg had not yet become personal
         representative.
                            11 U.S.C. § 523(a)(6) and the Secret Estate Sale
         Pursuant to 11 U.S.C. § 523(a)(6), a debt is excepted from discharge if it is for
         willful and malicious injury by the debtor to another entity or to the property of
         another entity.
         It is clear that Peter Wizenberg acted in a manner while holding power of attorney
         and while he was the personal representative that was designed to ensure that
         Howard Wizenberg got as little from Ann Wizenberg’s estate, and the amount he
         received was minimized to the greatest extent possible. The Court finds that there
         is significant evidence of such a scheme because Peter Wizenberg purposefully
         failed to notify Howard Wizenberg and his sons of the estate sale. Peter did not
         want Howard to get anything from Ann Wizenberg’s estate, even if he had to pay
         for it. The decision to exclude Howard and his sons from the estate sale is evidence
         of malice, and to the extend that Howard was deprived of property as a result of
         that, it is clear that such deprivation was willful, and done with malice.
In pertinent part from the Final Judgment [ECF 219]:


                 2) On Count I of the Amended Complaint [ECF 8], whatever debt the
         Circuit Court for Seminole County determines that Defendant Peter Allan
         Wizenberg owes to Plaintiff Howard Wizenberg as a result of the secret estate sale
         will be held non-dischargeable pursuant to 11 U.S.C. § 523(a)(6).
                 3) On Count II of the Amended Complaint [ECF 8], whatever debt the
         Circuit Court for Seminole County determines that Defendant Peter Allan
         Wizenberg owes to Plaintiff Howard Wizenberg relating to any property
         purportedly transferred to Peter Wizenberg’s wife purportedly pursuant to a power
         of attorney (as described in detail in the Memorandum Opinion) will be held-non-
         dischargeable pursuant to 11 U.S.C. § 523(a)(4). 78


7
  One day later, on February 6, 2019, Peter Wizenberg filed his Notice of Appeal [ECF 221] relating to the
Memorandum Opinion [ECF 218] and Judgment [ECF 219]. On February 17, 2019, Plaintiff’s attorney Mark Roher
filed a Motion to Clarify [ECF 234] the Judgment [ECF 219]. On February 21, 2019, Peter Wizenberg’s appeal was
dismissed [ECF 239] via standard order from the clerk’s office for failure to timely file the designation of items for
the record or its statement of the issues as required by Bankruptcy Rule 8009 and Local Rule 8009-1(A), which
indicates that this court shall dismiss the appeal as authorized by District Court Local Rule 87.4(c) when the
appellant fails to timely file a designation of record or statement of the issues. (Emphasis added).
8
  Peter Wizenberg’s first appeal was dismissed at 12:09 p.m. on February 21, 2019 [ECF 239]. The Court, now with
clear subject matter jurisdiction, granted the Motion to Clarify [ECF 234] by Order [240] at 12:10 p.m. Peter
Wizenberg filed his second Notice of Appeal [ECF 242], relating to the clerk’s dismissal order for failure to follow
local rules [ECF 239] at 12:36 p.m. That appeal is now before Judge Rodolfo A Ruiz, 19-cv-60466-RAR and both
sides have filed briefs as of May 10, 2019.


                                                         22
               Case 18-01019-JKO              Doc 263         Filed 05/16/19       Page 23 of 66



          On March 19, 2019, one day before the hearing on the Renewed Motion for Sanctions

[ECF 215], Defendant filed his Response to Plaintiff’s Renewed Motion for Sanctions [ECF 255]

in violation of Local Rules. 9 Later that same day, Plaintiff’s attorney Mark Roher filed his Reply

[ECF 256] to Defendant’s Response. On March 20, 2019, the Court conducted a hearing on the

Renewed Motion for Sanctions [ECF 215] and heard argument from Peter Wizenberg and

Plaintiff’s attorney Mark Roher. Since the Final Judgment in this case has now been entered and

the life of the case has been observed, the issue of sanctions under § 1927, which was initially

brought up ten (10) months ago, is now ripe for this Court to consider.


    II.      Application of Controlling § 1927 Law to the Facts of this Case


          To impose sanctions under 28 U.S.C. § 1927 there are three elements that must be satisfied.

Section 1927 provides:

          Any attorney or other person admitted to conduct cases in any court of the United
          States or any Territory thereof who so multiplies the proceedings in any case
          unreasonably and vexatiously may be required by the court to satisfy personally the
          excess costs, expenses, and attorneys’ fees reasonably incurred because of such
          conduct.
First, the person whom sanctions are sought against must be an attorney; second, the court

considering the imposition of sanctions must be a court of the United States; and, finally, the

conduct of the attorney against whom sanctions are sought must have “unreasonably and

vexatiously” multiplied the proceedings. 28 U.S.C. § 1927.


          As to the first element, there is no dispute that Peter Wizenberg, a pro se defendant, is an

attorney who represented himself throughout this adversary proceeding.                      Peter Wizenberg is a


9 Local Rule 5005-1(F)(1) states that: Memoranda, affidavits and other papers intended for consideration at any

hearing already set before the court, shall be filed and served so as to be received by the movant and the court not
later than 4:30 p.m. on the second business day prior to the hearing, or the papers submitted may not be considered
at the hearing. The hearing for March 20, 2019, was set by Notice [ECF 216] on February 5, 2019.

                                                         23
                 Case 18-01019-JKO              Doc 263        Filed 05/16/19       Page 24 of 66



current member of The Florida Bar (Florida Bar No. 34500) who has practiced in this Court in the

past. See [ECF 215, p. 1]. 10 In fact, Defendant has practiced in this Court with at least forty (40)

different cases stemming from 2009 to the present. Even if Defendant were a non-attorney pro se

party, the Court would still consider sanctions here. See In re Ocean 4660 LLC, 569 B.R. 850,

874-76 (Bankr. S.D. Fla. 2017) (holding that 28 U.S.C. § 1927 can apply to pro se litigants under

the circumstances set forth therein).

           Second, this Court has already determined that a bankruptcy court is a “court of the United

States.” See Ocean 4660, 569 B.R. at 874-76 (providing a thorough discussion of why a

bankruptcy court is a “court of the United States”).

           [The] ability to award sanctions under 28 U.S.C. § 1927 flows from [a bankruptcy
           court’s] jurisdictional relationship with the district court. The district courts are
           clearly “courts of the United States,” and bankruptcy courts operate as units or
           divisions of that court.
Id. at 876 (quoting In re Lawrence, No. 97-BKC-AJC, 2000 WL 33950028 (Bankr. S.D. Fla.

2000)); In re Moran Lake Convalescent Ctr., LLC, No. 10-43405-MGD, 2012 Bankr. LEXIS 465

(Bankr. N.D. Ga. 2012); see also In re Mroz, 65 F.3d 1567 (11th Cir. 1995) (holding that

bankruptcy courts have the power to assess sanctions pursuant to their inherent powers).

Furthermore, since this case took place in this Bankruptcy Court, this Court is best suited to make

a determination of whether sanctions should be imposed. See generally In re Lisse, Nos. 18-1866

& 18-1889 (7th Cir. Apr. 1, 2019) (“Because trial judges are best positioned to detect bad faith

litigation conduct, they possess broad discretion in exercising the § 1927 power.” ((citing Bell v.

Vacuforce, LLC, 908 F.3d 1075, 1082, at *20 (7th Cir. 2018) (quoting Boyer v. BSNF Ry. Co., 824

F.3d 694, 708 (7th Cir. 2016))). However, if the District Court on appeal determines otherwise,

this Order should be treated as a Report and Recommendation pursuant to the provisions of Local


10
     FLORIDA BAR, https://www.floridabar.org/directories/find-mbr/ (last visited April 29, 2019).

                                                          24
               Case 18-01019-JKO        Doc 263        Filed 05/16/19   Page 25 of 66



Rule 87.2(c) of the United States District Court for the Southern District of Florida, and the District

Court should impose sanctions pursuant to 28 U.S.C. § 1927 against Defendant.


          Having determined that § 1927 is applicable to Peter Wizenberg and that this Court has the

statutory power to impose sanctions pursuant to § 1927, the analysis turns to whether Peter

Wizenberg’s conduct multiplied the proceedings in an unreasonable and vexatious manner.

Conduct violating § 1927 has three requirements: “(1) the litigant must engage in unreasonable

and vexatious conduct, (2) the unreasonable and vexatious conduct must multiply the proceedings,

and (3) the dollar amount of the sanction must bear a financial nexus to the excess proceedings.”

Ocean 4660, 569 B.R. at 876 (citing Peterson v. BMI Refractories, 124 F.3d 1386, 1396 (11th Cir.

1997)).


          The Eleventh Circuit has “consistently held that an attorney multiplies proceedings

‘unreasonably and vexatiously’ within the meaning of the statute only when the attorney’s conduct

is so egregious that it is ‘tantamount to bad faith.’” Amlong & Amlong, P.A. v. Denny's, Inc., 457

F.3d 1180, 1190 (11th Cir. 2006) (quoting Avirgan v. Hull, 932 F.2d 1572, 1582 (11th Cir. 1991)).

Bad faith is determined on an objective—not a subjective—basis. Amlong, 457 F.3d at 1190 (“[I]t

is clear from the statutory language and the case law that for purposes of § 1927, bad faith turns

not on the attorney’s subjective intent, but on the attorney’s objective conduct.”). An attorney’s

conduct is “‘tantamount to bad faith’ when he ‘either carelessly or deliberately’ covered up

evidence.” Id. at 1191 (quoting Malautea v. Suzuki Motor Co., 987 F.3d 1536, 1544 (11th Cir.

1993)). Moreover, “a determination of bad faith is warranted where an attorney knowingly or

recklessly pursues a frivolous claim or engages in litigation tactics that needlessly obstruct the

litigation of non-frivolous claims.” Schwartz v. Millon Air, Inc., 341 F.3d 1220, 1225 (11th Cir.



                                                  25
               Case 18-01019-JKO          Doc 263        Filed 05/16/19    Page 26 of 66



2003); see also Amlong, 457 F.3d at 1191 (“[O]bjectively reckless conduct is enough to warrant

sanctions even if the attorney does not act knowingly and malevolently.”).


   III.       Defendant-Attorney’s Conduct

          Whether Peter Wizenberg unreasonably and vexatiously multiplied proceedings is

determined by objectively reviewing his conduct.             See Amlong, 457 F.3d at 1190.

Throughout the course of this case, Defendant, Peter Wizenberg, has:


   •      Submitted to the Court extremely long, repetitive, and objectively pointless

          pleadings, which is partially illustrated by the fact that five (5) of Peter Wizenberg’s

          pleadings submitted between March 13, 2018, and March 30, 3018, total 244 pages.

          Not only were the pleadings unnecessarily and unreasonably lengthy, they included

          insults, unnecessary narrative, and threats of appeal.

              o See Appendix A: A Sample of Malicious, Vexatious, and/or Objectively

                  Pointless and Irrelevant Pleadings Filed by Peter Wizenberg.

              o See also Appendix B: a true and correct copy of Peter Wizenberg’s

                  Motion for Reconsideration of Order and Motion to Vacate Order

                  Denying Defendant’s Motion for Summary Judgment [ECF 68].

   •      Frivolously moved to dismiss a count regarding dischargeability of a debt under

          Bankruptcy Code section 523 due to this Bankruptcy Court’s alleged lack of subject

          matter jurisdiction, which Peter Wizenberg must know is a frivolous motion as he




                                                    26
               Case 18-01019-JKO             Doc 263        Filed 05/16/19       Page 27 of 66



         has practiced in this Court and holds himself out a “South Florida Bankruptcy

         Attorney.” 11

     •   Acted contemptuously in depositions both towards Plaintiff, Howard Wizenberg,

         and Plaintiff’s attorney, Mark S. Roher.

     •   Wasted the Parties time by asking redundant deposition questions (Defendant asked

         Plaintiff double negative questions over twenty times in Plaintiff’s deposition, such

         as “Isn’t it true that you have no evidence, none whatsoever, to conclude that the

         items were not taken by an unknown burglar?” Defendant also asked at least twenty

         questions about whether various hypotheticals were possible, such as “Isn’t it

         possible that the locks could have been picked?”).

     •   Intentionally dragged out and blatantly overscheduled depositions in an obvious

         attempt to increase attorney’s fees for Plaintiff by, for example, insisting that

         Howard Wizenberg sit for two days of deposition when in fact the deposition only

         lasted one hour and six minutes. 12

     •   Failed to make pre-trial evidentiary disclosures, and waited until after he was

         deposed to submit documents to Plaintiff.




11
   WIZENBERG, ATTORNEY & COUNSEL AT LAW, P.A., http://wizenberglaw.com (last visited April 22, 2019), in
which he represents that Wizenberg, Attorney and Counselor at Law, P.A. is a boutique firm and can handle a large
variety of bankruptcy services, including the following:
          Chapter 7 Liquidations;
          Chapter 13 Repayment Plans;
          Home Foreclosure Defense;
          Debt Restructuring;
          Collection Defense; and
          Most other legal matters facing debtors.
The website also represents that Peter Wizenberg is able to assist clients in other civil litigation matters.
12 Plaintiff attorney Mark Roher at the hearing on March 20, 2019. See also ECF 256, ex. E.


                                                       27
                Case 18-01019-JKO               Doc 263         Filed 05/16/19         Page 28 of 66



     •   Acted objectively in bad faith, even prompting this Court to say that Plaintiff’s

         behavior was “gamesmanship.”


         Although Peter Wizenberg has stated on the record that he believes his actions have been

“in good faith and based in law and fact,” 13 it holds no weight in this objective-lens analysis. See

Amlong, 457 F.3d at 1190 (“[F]or purposes of § 1927, bad faith turns not on the attorney’s

subjective intent, but on the attorney’s objective conduct.”). Based on Peter Wizenberg’s actions

listed above and throughout this case, this Court finds that Peter Wizenberg has acted in bad faith.

Peter Wizenberg has suffocated the Court’s docket with painfully long and frivolous pleadings,

many of which are based in neither law nor fact, including his motion [ECF 62] claiming this

Bankruptcy Court did not have subject matter jurisdiction to determine the dischargeability of a

debt. See 28 U.S.C. § 157(b)(2)(I). 14 Bad faith can also be found by his withholding documentary

evidence he claimed to be relevant prior to and throughout his deposition, and eventually

submitting such documents some two weeks after his Deposition.                              In depositions of other

witnesses, Peter Wizenberg inefficiently, continuously, needlessly and rudely carried on repetitive

questions triggering the same objections repeatedly; in contrast, Plaintiff’s counsel expressly stated

his intention not to make transcripts “very long.” The effort to prolong depositions began prior to

the actual events; for example, Defendant told Plaintiff that he would need multiple days to depose

Plaintiff, which—based on the nature of the case, the amount dispute, and the facts present—was

a grossly unnecessary and unreasonable projection. Although Defendant was representing himself,




13Defendant Peter Wizenberg at the hearing on March 20, 2019.
1428 U.S.C. § 157 (b)(1) states that bankruptcy judges may hear and determine all cases under title 11 and all core
proceedings arising under title 11, or arising in a case under title 11, referred under subsection a of this section, and
may enter appropriate orders and judgment, subject to review under section 158 of this title. 28 U.S.C. § 157
(b)(2)(I) indicates that determinations as to the dischargeability of particular debts are “core proceedings.”

                                                           28
               Case 18-01019-JKO         Doc 263      Filed 05/16/19   Page 29 of 66



he is nonetheless an attorney with a duty to act appropriately both in this Court and in ancillary

proceedings.


        Whether a claim is dischargeable is wholly within this Court’s jurisdiction and is routinely

brought before this Court for determination. At the end of the day, this case should have taken a

fraction of the time and energy spent by not only the Parties, but by this Court. More than fourteen

months and over 250 docket entries later, this Court can say that the proceedings have multiplied

as a result of Peter Wizenberg’s unreasonable and vexatious conduct, and Plaintiff’s counsel’s bill

for services rendered is a direct result of the excess proceedings. See [ECF 125, 258]. Therefore,

this Court, having considered the life of the case and Defendant’s conduct throughout, now finds

it appropriate to sanction Defendant pursuant to 28 U.S.C. § 1927.


        Specifically, the Court has reviewed the invoices provided by Plaintiff’s attorney Mark

Roher [ECF 215, ex. E]. The Court has analyzed which billable hours are directly attributable and

were reasonably incurred because of Peter Wizenberg’s unreasonable and contemptuous behavior,

and has reproduced those hours below, with the last column representing this Court’s

determination of the dollar amount of the time needlessly incurred which is now recoverable as a

sanction against Peter Wizenberg pursuant to 28 U.S.C. § 1927. Invoice items that would have

been incurred regardless of Peter Wizenberg’s behavior are omitted.


 Date                 Description          Billable Hours Fee at          Amount Recoverable as a
                                                          $300/hr         28 U.S.C. § 1927 Sanction

 2/26/2018            Prepare Rule         1                  $300        $300
                      9011 Motion

 3/25/2018            Prepare and file     1.5                $450        $450
                      Motion to strike
                      affirmative
                      defenses

                                                 29
            Case 18-01019-JKO     Doc 263         Filed 05/16/19   Page 30 of 66



3/29/2018         Prepare motion to    2                  $600       $450
                  strike amended                                     3/4 of fee recoverable
                  affirmative
                  defenses and
                  motion for
                  summary
                  judgment on
                  count 2
4/21/2018         Prepare order        0.5                $150       $150
                  from April 18
                  hearings
6/5/2018          Review of            2.5                $750       $750
                  renewed motion
                  to dismiss
                  adversary
                  proceeding and
                  prepare motion
                  for sanctions
6/15/2018         File motion to       0.5                $150       $150
                  direct depositions
                  to be conducted
                  at courthouse
6/19/2018         Prepare for and      3.0                $900       $600
                  attend hearings                                    2/3 of fee recoverable
                  on 28 USC 1927
                  motion and
                  debtor’s other
                  motions
7/12/2018         Emails with          0.7                $210       $210
                  Debtor and file
                  motion to compel
7/12/2018         Numerous emails      1.0                $300       $300
                  with debtor and
                  with chambers
                  regarding
                  scheduling
                  depositions
7/19/2018         Numerous emails      1.0                $300       $300
                  with debtor and
                  with chambers
                  regarding
                  scheduling
                  depositions
8/6/2018          Prepare for and      6.8                $2,040     $1,020
                  conduct                                            1/2 of fee recoverable
                  deposition of

                                             30
               Case 18-01019-JKO              Doc 263         Filed 05/16/19       Page 31 of 66



                          defendant and
                          meet with client

 8/7/2018                 Attend                  4.0                   $1,200         $600
                          depositions                                                  1/2 of fee recoverable

 9/4/2018                 Prepare and file        0.3                   $90            $90
                          affidavit of fees
                          and costs
 10/9/2018                Review of               1.5                   $450           $450
                          motions for leave
                          to appeal and
                          research
 10/17/2018               Review of reply         0.3                   $90            $90
                          DE 164

 10/24/2018               Attend hearings         2.0                   $600           $300
                                                                                       1/2 of fee recoverable

 11/30/2018               Prepare response        1.0                   $300           $300
                          to motion for
                          partial summary
                          judgment
 1/26/2019                Prepare motion in       0.1                   $30            $30
                          limine and for
                          sanctions
 1/27/2019                Prepare objection       0.8                   $240           $240
                          to Sara
                          Howeller’s sworn
                          statement
 1/29/2019                Prepare for and         10                    $3,000         $1,000
                          attend trial                                                 1/3 of fee recoverable

 3/19/2019                Prepare reply to        3.0                   $900           $900
                          response to
 (ECF 256, ex. F)         motion for
                          sanctions
 3/20/2019                Actions taken on        Unknown               $1,170         $1,170
                          March 19 and 20,
 (ECF 2580                2019 15



15
  ECF 258 purports to attach “Invoice No. 506 in the amount of $1,170,” but there is no invoice attached.
Nevertheless, the total costs requested in ECF 258 (and purportedly on Invoice No. 506) shall be fully recoverable
as a sanction pursuant to 28 U.S.C. § 1927, as the only work done was necessarily related to the issue to 28 U.S.C. §
1927 sanctions [ECF 215] which finally came on for hearing on March 20, 2019.

                                                         31
              Case 18-01019-JKO        Doc 263       Filed 05/16/19   Page 32 of 66




                  Total Costs Recoverable as a 28 U.S.C. §1927 sanction: $9,850


        Upon consideration, it is ORDERED:


        1. The Renewed Motion for Sanctions [ECF 215] is GRANTED.

        2. As a sanction pursuant to 28 U.S.C. § 1927, Peter Wizenberg is DIRECTED to pay

            $9,850 to Plaintiff’s attorney Mark Roher within 14 days of the date of this order.


                                                ###


Copies furnished to:

All parties in interest.




                                                32
Case 18-01019-JKO   Doc 263    Filed 05/16/19   Page 33 of 66




          APPENDIX A




                          33
             Case 18-01019-JKO          Doc 263       Filed 05/16/19    Page 34 of 66




A Sample of Malicious, Vexatious and/or Objectively Pointless and Irrelevant
                   Pleadings Filed by Peter Wizenberg

       As a preliminary matter, the Court is appalled with the behavior of Defendant Peter

Wizenberg, an attorney licensed to practice in the State of Florida, throughout this case. But

beyond the in court, in deposition, and out of court behavior, the length and content of many

filings from the Defendant were malicious, vexatious, and altogether pointless in a way that

increased the workload exponentially not only for Plaintiff’s Attorney Mark Roher, but for this

Court. The Court takes very seriously its obligation to read and dutifully contemplate every

filing, and has accordingly slogged through every single page. Unfortunately, it is clear that

from the beginning that Defendant Peter Wizenberg only had one goal in mind: extend this

litigation as much as possible in an effort to drain his brother’s financial resources. In the

process, Defendant Peter Wizenberg has debased himself as an attorney.


       The below is merely some selected portions of the filings from Mr. Peter Wizenberg that

this Court finds to be either vexatious, malicious, or such an irrelevant or objectively pointless

statement as to multiply these proceedings in an unreasonable manner. This following list is by

no means an exhaustive catalogue of misconduct, but meant only to be illustrative.


      ECF 36 Defendant’s Motion for Summary Judgment Against Plaintiff (67 pages)
7. While the plaintiff does indeed make an allegation of “theft” against defendant, the plaintiff

pleads no facts whatsoever in his First Amended Complaint that support his mere allegation of

theft. None. Zip. Nada. Rien. Zero. Gornisht.


8. Absolutely no evidence whatsoever is proffered or adduced in support of plaintiff’s allegation

of willful and malicious injury, or the mental states required to sustain an allegation of bothe

[sic] willful and malicious injury. None. Zip. Nada. Rien. Zero. Gornisht.
                                                 34
             Case 18-01019-JKO          Doc 263        Filed 05/16/19   Page 35 of 66



14. It is noteworthy, that plaintiff has a very long history of making false allegations. One

incredible example that can be adduced with documentation is his not credible allegation of

“domestic violence” against his octogenarian mother, Ann Wizenberg, in 2005. Plaintiff is a tall,

large, and very strong man, with a history of domestic violence against others, and his

octogenarian mother was short, sickly with numerous medical problems, had trouble walking,

and was very frail. A copy of the docket evidencing plaintiff's incredible allegation against his

mother is attached hereto as Exhibit “B”


19. During the period of Ann Wizenberg’s hospitalization and hospice stay, plaintiff Howard

Wizenberg repeatedly came to the hospital and hospice and screamed at defendant, Peter

Wizenberg, that he was a “murderer” for following his mother’s frequently expressed wishes that

if she were incapacitated and the doctors’ stated that there was no hope of recovery, that she be

allowed to die. Her wishes were stated in writing, and also were very often verbally expressed.

Plaintiff Howard Wizenberg stated that he wanted his mother to be kept alive so that she would

continue to receive monies monthly because she would still be alive, and he would inherit half

those monies


20. While plaintiff Howard Wizenberg was engaging in extreme, vehement, nearly violent,

animus, enmity, and hatred directed at defendant Peter Wizenberg, defendant Peter Wizenberg,

could have, while Ann Wizenberg was still alive and incapacitated, lawfully gifted items of her

personal property to anyone. Incredibly, plaintiff, Howard Wizenberg alleges that Peter

Wizenberg, a licensed attorney, instead of lawfully gifting items during his mother’s incapacity,

foolishly waited for her to die, and then foolishly illegally stole items from the estate.




                                                  35
             Case 18-01019-JKO          Doc 263       Filed 05/16/19   Page 36 of 66



21. During Ann Wizenberg’s hospitalization and hospice stay up to her death, defendant, Peter

Wizenberg slept, every night overnight by his mother’s bedside, and was with her almost

virtually around the clock. Defendant’s wife, Pantanassa Wizenberg, had to go to the home of

Ann Wizenberg, to take our dog out for walks, where she encountered plaintiff Howard

Wizenberg, illegally trespassing along with sister Genia Silverberg, (who was purposefully left

out of Ann Wizenberg’s will. (There was extreme enmity between mother and daughter for

decades. Mother turned out to be totally in the right.) ransacking the house for things to steal.

Pantanassa Wizenberg also, on or about Wednesday, September 8, 2010, three days before my

mother’s death, encountered plaintiff Howard Wizenberg having hired a locksmith to illegally

change the locks on Ann Wizenberg’s house. Howard Wizenberg and Genia Silverberg were

frequently in and out of the house in the weeks and days prior to their mother’s death, because

Howard Wizenberg had the keys, and Pantanassa Wizenberg and defendant Peter Wizenberg

were at the hospital and hospice. Plaintiff Howard Wizenberg had keys to Ann Wizenberg’s

house, and so, Peter Wizenberg, acting within the scope of his authority as Durable Power of

Attorney, and fulfilling his fiduciary duty to protect his mother’s assets, from the hospice

telephoned a different locksmith to change the locks on his mother’s house, to prevent plaintiff

Howard Wizenberg from stealing property in the future, while Pantanassa Wizenberg paid for

the locksmith’s services. A copy of the locksmith’s receipt is attached hereto as Exhibit “E”


22. The aforementioned events add background to understand the horrendous human drama that

has played out culminating in plaintiff’s breathtakingly diabolical and false and audacious “big

lie” technique of filing thoroughly false, malicious, frivolous suits against his brother, defendant,

Peter Wizenberg, with absolutely no evidentiary basis whatsoever, just a claimed and feigned




                                                 36
               Case 18-01019-JKO             Doc 263         Filed 05/16/19       Page 37 of 66



“assumption”! There are many more horrendous facts about plaintiff’s atrocious behavior, not

mentioned herein. 16


     ECF 62 Motion to Dismiss Count II For Lack of Subject Matter Jurisdiction (69 pages)
         The Court finds it unnecessary to reproduce the entirety of this document here, but

simply states that the entire motion is preposterous on its face. As an attorney who practiced

bankruptcy law in this Court, Peter Wizenberg must have known that this Court has subject

matter jurisdiction to determine the dischargeability of debts under the express provisions of 28

U.S.C. § 157(b)(2)(I).


     ECF 68 Defendant’s Motion for Reconsideration of Order and Motion to Vacate Order
              Denying Defendant’s Motion for Summary Judgment (153 pages)
         The document is so ridiculous that it has warranted attachment (without exhibits), and is

included in these materials as Appendix B.


61. This error, if not remedied, will cause a monumental waste in time, energy, and resources of

this Honorable Court, the parties, prospective jurors, appeals courts, etc., and will facilitate great

harm and injustice to the Defendant and his wife.


Defendant ends his pleading with some pointless poetry.


                                                      Haiku
                                           All know: talk is cheap;
                                          Liars can claim anything;
                                             No evidence?! Balk!




16Alarmed by the language present in ECF 36, the Court set a status conference for April 18, 2018, in an attempt to
reel in the Defendant’s behavior. This attempt failed.

                                                        37
               Case 18-01019-JKO               Doc 263          Filed 05/16/19       Page 38 of 66



     ECF 114 Defendant Shows Cause in Response to Order to Show Cause Why Sanctions
         Should Not Be Imposed Upon Defendant Peter Allan Wizenberg (6 pages) 17
3. Defendant admits that at the time that defendant responded to plaintiff’s Request for

Production that defendant, in good faith, did not know that defendant was required to send

plaintiff a privilege log.


6. Defendant responded that he was unaware that he was required to do so.


22. Defendant is innocent of plaintiff’s malicious, meritless, false, and scurrilous charges. After

further consideration, defendant, being innocent and having nothing to hide, decided to waive his

attorney/client privilege and on August 19, 2018 sent links to copies of all of the emails listed in

the privilege log to plaintiff. Hence, there are no more issues concerning the privilege log.


 ECF 123 Defendant’s Response in Opposition to Plaintiff’s Supplement to Motion for the
                Imposition of Sanctions Against Defendant (96 pages)
13. However, below is a list of supporting evidence of Defendant’s highly germane questions

relevant to Plaintiff’s false accusations and his long history of dishonesty and ill will, questions

focused on:


         j. Plaintiff’s history of violence against Defendant, violence committed by Plaintiff

against Defendant decades ago while Plaintiff was an adult, contrary to Plaintiff’s attorney’s

utterly false and unsupported assertion that it was when the Plaintiff was a child;




17 The suggestion that an attorney was unaware of what a privilege is or what is required when asserting
attorney/client privilege is alarming, and the various filings and hearings related to whether or not a privilege log
was required needlessly and unreasonably extended this litigation.

                                                           38
             Case 18-01019-JKO         Doc 263        Filed 05/16/19   Page 39 of 66



       k. Plaintiff’s long history and propensity for false allegations, including utterly bogus and

false allegations to the police of “domestic violence” against his frail, sickly mother (in 2005

when she was age 80!) and his ex-wife;


       l. Plaintiff’s history of dishonesty and theft by frequently criminally using his mother’s

credit card while she was unconscious and dying as evidenced by a MasterCard statement;


       m. Plaintiff’s extreme hostility towards Defendant evidence by Plaintiff’s calling social

services to investigate Defendant, falsely accusing Defendant of abusing his unconscious dying

mother in the hospice;


       n. Plaintiff’s maniacal hatred of Defendant evidenced by his repeatedly screaming at the

top of his lungs, “murderer” at Defendant, while hospice staff and Defendant’s wife were

present.


 ECF 165 Supplement to Defendant’s Response in Opposition to Plaintiff’s Supplement to
          Motion for the Imposition of Sanctions Against Defendant (9 pages)
6. The Defendant himself erred in not immediately appealing the Court’s clearly erroneous Order

[ECF 84]. It is, however, relevant, that Defendant’s Motion, under the law and the facts, should

have been granted by the Court as the just granting of said motion would have precluded the

Plaintiff’s frivolous, malicious, greedy quest for sanctions.


28. Unfortunately, if the Court clearly errs yet again, and goes on to clearly erroneously and

egregiously impose sanctions against Defendant for Defendant’s good faith Motion to Dismiss

for Lack of Subject Matter Jurisdiction [ECF 62] said motion being both amply grounded in both




                                                 39
                Case 18-01019-JKO              Doc 263          Filed 05/16/19        Page 40 of 66



the law and in fact, Defendant will of course, timely appeal, and, unfortunately, many people will

need to devote their time and energies over the appeal of a clearly erroneous Order. 18


ECF 176 Defendant’s Response in Opposition to Plaintiff’s Motion for Two Day Extension
  to File Response to Defendant’s Motion for Partial Summary Judgment (3 pages) 19
2. Pursuant to the Scheduling Order, Plaintiff had until November 28, 2018 to file his response to

the Motion.


3. On November 28, 2018 at approximately 7:29 pm, approximately 4.5 hours before the

deadline, Plaintiff filed his Motion for Two-Day Extension to File Response to Defendant’s

Motion for Partial Summary Judgment [ECF 175].


4. Plaintiff had 21 calendar days, which is more than 500 hours for Plaintiff to prepare a response

to Defendant’s Motion for Partial Summary Judgment.


5. Plaintiff himself admits that his vacation was a “pre-planned vacation over the Thanksgiving

holiday”. The “Thanksgiving holiday” would, at most, be four calendar days, from Thursday

through Sunday.


6. If Plaintiff had devoted a minuscule 1% of the more than 500 hours of time he had to respond,

he would have had more than 5 hours to work on and file a response.




18
   The Court notes that although it is Defendant’s absolute right to file an appeal from any final order, it appears the
Defendant’s motivation in doing so is not motivated by a desire to correct an error of fact or law but instead
motivated by a desire to for Plaintiff to incur the maximum possible amount of attorneys’ fees.
19
   At ECF 175, Plaintiff’s Attorney Mark Roher asked the Court for a two-day extension to file a response brief.
That Motion was granted by Order at ECF 177.

                                                           40
             Case 18-01019-JKO           Doc 263       Filed 05/16/19    Page 41 of 66



7. Plaintiff’s utter failure to do his duty and his irresponsibility in planning when he had a

completely planned and foreseeable vacation should not relieve him of his responsibility to obey

deadlines.


8. Plaintiff’s neglect is inexcusable.


9. Defendant does not believe for one moment that Plaintiff acts in good faith. On the contrary,

there is ample evidence that Plaintiff’s behavior has been in extremely bad faith, and his

egregious and false and malicious behavior, including but not limited to outright lying to the

court, shocks the conscience.


10. Defendant asserts that the granting of Plaintiff’s motion would evince extreme prejudice

against Defendant by the court, most especially compared to the way the court has treated the

Defendant.


  ECF 180 Defendant’s Report to Plaintiff’s Response to Defendant’s Motion for Partial
              Summary Judgment for Count I Against Plaintiff (6 pages)
12. In addition to attempting to mislead the Court into clear error, by citing an inapt case, i.e.,

one that is off point, Plaintiff makes risible and demonstrably false claims in his Response. We

will examine his ludicrously false claims in order of their occurrence. Parenthetically, Defendant

cannot emphasize enough, that despite Plaintiff having a completely meritless and frivolous suit,

a pure totally evidence-free complaint -- one totally devoid of even a scintilla of evidence

implicating Defendant -- Plaintiff’s claims are also substantively malicious, utterly false in

substance -- hence wicked -- and his entire complaint is based upon nothing but his own

numerous conclusory false allegations with absolutely ZERO corroborating evidence. It is




                                                  41
                 Case 18-01019-JKO       Doc 263        Filed 05/16/19     Page 42 of 66



Defendant’s view that it would be breathtakingly astonishing -- especially to appeals courts -- if

such a meritless, flagrantly evidence-free case was erroneously won by Plaintiff. 20


13. In paragraph 5 of Plaintiff’s Response, Plaintiff writes: “In fact, the following testimony of

Plaintiff cited by Defendant in the motion demonstrates that Defendant stole some of Plaintiff’s

own personal items…” Plaintiff’s feeble and failed attempt at reasoning is, to pull no punches,

quite sad. Plaintiff’s own uncorroborated false assertions at what he claims existed, and when he

claims it existed, and where he claims it existed, and what he claims was his, and what he claims

was not his, does not and indeed cannot “demonstrate” that Defendant “stole” anything. 14. In

paragraph 6 of Plaintiff’s Response, Plaintiff falsely writes “where he [Defendant] admits that

there are also items at issue that belonged to Plaintiff.” This is not only flat out false, it is an

outright lie, apparently in an attempt to deceive the Court. Defendant admitted no such thing.

Plaintiff’s numerous claims are riddled with lies. Plaintiff lies about what existed, when it

existed, where it existed, and that Defendant “stole” the allegedly existing items. Plaintiff cannot

cite and is unable to point to any record evidence where Defendant “admits that there are items at

issue that belonged to Plaintiff[.]” Defendant admitted nothing to Plaintiff’s lies.


                        ECF 190 Defendants Opening Statement (326 pages)




20   See footnote 18.

                                                   42
             Case 18-01019-JKO          Doc 263        Filed 05/16/19    Page 43 of 66



12. Plaintiff must prove by a preponderance of evidence that each and every item was located in

a place that was not accessible to any other human beings on planet Earth other than the

defendant!


13. Plaintiff must prove by a preponderance of evidence that each and every item was not taken

by other people, e.g., burglars, Howard Wizenberg, his sons, the people in Sara Howeller’s law

office in Seminole County where Sara Howeller swore under penalty of perjury [ECF 188] that

she kept a key to the home, Pantanassa Wizenberg, etc.


23. Plaintiff failed to even bother to allege in his false complaint [ECF 8] that he had title to the

items listed in Exhibit C of his false complaint! This is easily proven by reading his false

complaint and noting his abject failure to even allege title -- Oy!


35. Defendant knows, extremely well, that plaintiff has a very, VERY long history of extreme

lying, and is an ardent practitioner of the “big lie” technique. Plaintiff understands perfectly well

that one who lies as much and as HUGELY as he does is an outlier in the normal human

population, and most people have no such experience with the vastness and depth of such

pathological lying. So, they naively and credulously, when confronted with plaintiff’s HUGE

false accusations, that so much stuff was stolen -- a long laundry list -- these credulous people

figure to themselves -- because they’re used to dealing with normal human behavior -- ‘well, at

least some of what he claims is likely true’. This is precisely how plaintiff gets away with and is

rewarded for his telling big lies. The “big lie” strategy is to throw enough “stuff” against the wall

and hope that some credulous people will believe some of it, so some of it “sticks.”


36. Plaintiff is so shameless and brazen with his false accusations, one small example will

suffice: On September 6, 2005 he accused to the police his 80-year-old mother, Anna


                                                  43
                 Case 18-01019-JKO      Doc 263        Filed 05/16/19     Page 44 of 66



Wizenberg, who plaintiff testified on p. 63 of the transcript of his August 7, 2018 deposition, was

sick and elderly and who had trouble walking, he accused her of domestic violence! Howard

Wizenberg actually filed a petition against his own octogenarian mother for domestic violence! I

leave Howard Wizenberg’s veracity for any and all readers of this to judge. A copy of the docket

evidencing his not credible accusation against his mother is attached hereto as Exhibit F.


37. Defendant takes solace in the hope that court decisions in the United States are supposed to

be based solely on admissible evidence and nothing but admissible evidence, and that there are

higher courts which exist to correct the clear errors of the lower courts. In this case, plaintiff has

no evidence, absolutely ZERO evidence for each of the elements of his false accusations, and it

is absolutely impossible for a reasonable and unbiased factfinder to find in plaintiff’s favor. This

is defendant’s ace in the hole -- especially if appeals will happen. 21


66. This, finally, concludes defendant’s Opening Statement.


      ECF 255 Defendant’s Response in Opposition to Plaintiff’s Renewed and Supplement
                            Motion for Attorney’s Fees (5 pages)
2. Plaintiff’s [ECF 215] falsely imputes -- with absolutely zero evidence -- bad faith conduct on

the part of Defendant, but does not discuss, of course, Plaintiff’s own provable bad faith conduct,

frivolous and vexatious actions, in his purposefully malicious, bad faith scheme of seeking to

“railroad” the Defendant with respect to Plaintiff’s bad faith transgressions regarding the

privilege log. The issues specifically concerning Plaintiff’s bad faith scheme regarding the

privilege log and Defendant’s good faith innocent conduct, is now outside of this Bankruptcy

Court’s hands and is currently the subject of an appeal in U.S. District Court, case number: 18-




21   See footnote 18.

                                                  44
                 Case 18-01019-JKO      Doc 263     Filed 05/16/19   Page 45 of 66



cv-62321-MGC and, of course, will likely ultimately be resolved there, or perhaps in the

Eleventh Circuit Court of Appeals. 22




22   See footnote 18.

                                               45
   Case 18-01019-JKO   Doc 263    Filed 05/16/19   Page 46 of 66




             APPENDIX B

Defendant’s Motion for Reconsideration of
Order And Motion to Vacate Order Denying
Defendant’s Motion for Summary Judgment
                       [ECF 68]




                             46
              Case
               Case18-01019-JKO
                    18-01019-JKO Doc
                                  Doc263
                                      68           Filed 06/05/18
                                                         05/16/19     Page 1
                                                                           47ofof20
                                                                                  66



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION




In re:
                                                     Case No. 17-23522-JKO
Peter Allan Wizenberg,
                                                     Chapter 7
Debtor.
____________________________/

Howard Wizenberg,                                    Adv. No. 18-01019-JKO

         Plaintiff

v.

Peter Allan Wizenberg,

      Defendant.
____________________________/

DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER AND MOTION TO
VACATE ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         COMES NOW the Defendant, PETER WIZENBERG, “Defendant”, and, in accordance

with F. R. Civ. P. 60(b) made applicable through F. R. Bank. P. 9024 herein files this, his Motion

for Reconsideration of the Order [ECF 50] and Motion to Vacate the Order [ECF 50] which

Denied Defendant’s Motion for Summary Judgment [ECF 36], and in support thereof states as

follows:
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68            Filed 06/05/18
                                             05/16/19      Page 2
                                                                48ofof20
                                                                       66




              PRELIMINARY STATEMENTS & BACKGROUND

                     “I should like to have every court begin,
     “I beseech ye in the bowels of Christ, think that we may be mistaken.””

                  Learned Hand, Morals in Public Life (1951).



1. What follows is a horribly incomplete, yet nevertheless informative set of

   statements and background, given here before the legal arguments of this motion

   are presented later in this document, under the heading “Legal Arguments.” The

   complete, untold story, is an appalling story, and, like many intrafamilial horror

   stories, almost all of it is undocumented, so, the most horrifying parts are not

   stated here.

2. Plaintiffs get the emotional and psychological advantages of constituting,

   creating, and coloring a narrative, ‘painting a picture’ in their complaints, while

   defendants are disadvantaged by being limited to responding with mere and bare

   legalistic denials and affirmative defenses, and not giving their counter-narratives.

   The purpose of this statement and background is to point out and document --

   where documentation is possible -- that Plaintiff’s false and malicious accusations

   against Defendant in this case, are part and parcel of his nefarious attempts to

   ‘game the system.’ What’s sadly quite remarkable is how far the system

   unfortunately lets one go, even when one has, as in this instant case, absolutely

   zero, yes, exactly zero evidence against another. Defendant is painfully and keenly

   aware that the uninitiated will find Plaintiff’s extreme falseness and extreme
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68             Filed 06/05/18
                                              05/16/19     Page 3
                                                                49ofof20
                                                                       66



   maliciousness hard to fathom. Defendant only hopes that this case will be decided

   purely on the bases of the evidence -- or more accurately, Plaintiff’s utter total

   lack of implicating evidence -- and the law.

3. Plaintiff and Defendant are brothers. Plaintiff is 59 years old and Defendant is 55

   years old.

4. Plaintiff has, for more than half a century, engaged in appalling acts of extreme

   hatred, and multiple crimes, including but not limited to physical violence, and

   multiple forms of horrific abuse towards Defendant, including his false and

   malicious lawsuits and Bar complaints.

5. As a boy, Plaintiff was so extremely physically violent and abusive and also

   emotionally and psychologically violent and abusive towards Defendant, and also

   towards our Holocaust survivor parents, and was in such frequent trouble with the

   police being called to our home due to Plaintiff’s inumerable acts of domestic

   violence, that Plaintiff had to be removed, for years, from our home and live more

   than 20 miles away from the family’s apartment in the Bronx, in a special facility

   for disturbed and troubled boys in Pleasantville, NY, and then later at another

   facility in New York City.

6. Plaintiff has a demonstrated, long history of using a form of the “big lie

   technique,” and making incredibly false and malicious accusations against others.

7. Plaintiff purposefully (and, unfortunately, quite successfully with one relatively

   new judge in particular, and also where people don’t know him and cannot even

   begin to fathom his audacious falsensess and extreme maliciousness) employs a
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68               Filed 06/05/18
                                                05/16/19       Page 4
                                                                    50ofof20
                                                                           66



   form of the “big lie technique”, where he falsely maligns others with multiple,

   huge, big lies -- utterly false -- so that his audience will be prone to credulously

   infer that it is likely that at least some parts of his big lies are true. Plaintiff’s

   successful strategy is throw enough false and malicious lies “against the wall” and

   hope that “some of it will stick.” Plaintiff has learned that he doesn’t need

   evidence, only lots of false detailed accusations.

8. An example of one of Plaintiff’s false accusations, where there is a document that

   I can refer to, is his making a false and malicious accusation to the police, that our

   then octogenarian sickly, mother, a Holocaust survivor, a woman who at that time

   had many, many serious medical problems, and who had difficulty walking, was

   guilty of domestic violence against him. Plaintiff is approximately 6’2” tall and

   weighs approximately 200 lbs. Our sickly, late octogenarian mother was 5’4” tall.

   One shudders at the sort of mind, the sort of character, of a grown man making

   such an accusation against his own frail, elderly mother to the police! A copy of

   the online docket evidencing Plaintiff’s not-credible (to say the least) accusation

   of domestic violence against our late mother is attached hereto as Exhibit “A”.

9. Plaintiff also, incredibly, made numerous not-credible accusations against his

   ex-wife over the years, including for domestic violence. Plaintiff has a well

   known, (among those who’ve known him) history of violence and intimidation,

   and his ex-wife is much slighter and smaller than he is. A copy of the online

   docket evidencing Plaintiff’s accusation of domestic violence against his ex-wife

   is attached hereto as Exhibit “B”.
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68             Filed 06/05/18
                                              05/16/19      Page 5
                                                                 51ofof20
                                                                        66



10. Parenthetically, to illustrate with documentation Plaintiff’s character and what a

   good, responsible citizen Plaintiff is, Plaintiff has a recent arrest record for driving

   without a valid driver’s license. A copy of the online docket evidencing Plaintiff’s

   arrest is attached hereto as Exhibit “C”.

11. Plaintiff succeeded in making numerous false and extremely malicious

   accusations against his ex-wife, who had to rescue her young sons and flee him, in

   the Massachusetts Family Courts and thereupon successfully hoodwinked said

   Courts, and ultimately won physical custody of his two sons. Unfortunately,

   Defendant possesses no documents regarding this.

12. Plaintiff has learned his lessons very well, that he can be amply rewarded, with

   little risk of downside, as he is almost always Judgment-proof or near

   Judgment-proof, by making utterly false, meritless, malicious accusations in the

   courts.

13. Plaintiff is savvy, and is keenly aware of, and purposefully attempts to ‘build a

   [false] record’ for his false and malicious accusations against others. In an email

   to Defendant, Plaintiff speaks of his ex-wife as “trying to build a record” in trying

   to make a case against Plaintiff. This email is evidence of Plaintiff’s awareness of

   Plaintiff's own need to “build a record” when making his false accusations and

   explains exactly why Plaintiff schemed to go to the local police station and file a

   false and malicious police report against Defendant; to wit, to buttress his

   evidence-free and false and malicious case against Defendant with the credulous

   who cannot fathom the depths of how incredibly false and malicious a human
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68              Filed 06/05/18
                                               05/16/19       Page 6
                                                                   52ofof20
                                                                          66



   being Plaintiff can be. A copy of Plaintiff’s email to Defendant is attached hereto

   as Exhibit “D”.

14. It is noteworthy that if one reads the police report, Plaintiff provides absolutely

   zero evidence to the police that implicates Defendant. The police report stated that

   Plaintiff accused Defendant, and, in the words of the report, that Plaintiff “is sure

   the residence was not burglarized and Peter Wizenberg has the missing items.”

   Note that this is purely an allegation, and is not, in any way, shape, or form,

   evidence. A copy of Plaintiff’s false and malicious police report, in his attempt to

   build a false record, is attached hereto as Exhibit “E”.

15. The police never even contacted Defendant regarding Plaintiff’s false and

   malicious police report, not even once, despite having Defendant’s address and

   telephone number. There is no record of, indeed there can be no record of, the

   police never following up on Plaintiff’s false report of theft, indicating that the

   police did not find Plaintiff's false report credible or actionable in any way

   whatsoever.

16. Plaintiff forged our late mother’s signature and stole 150 shares of Disney stock,

   (now after a stock split those shares would be 300). Defendant, contemporaneous

   with the theft, was in communication with attorney Sara Howeller regarding

   Plaintiff’s theft of the Disney shares. Because Plaintiff is very likely

   judgment-proof, Defendant has chosen not to hire an attorney in Seminole County

   to pursue this against Plaintiff. A copy of emails of Defendant and attorney Sara
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68             Filed 06/05/18
                                              05/16/19     Page 7
                                                                53ofof20
                                                                       66



   Howeller communicating regarding Plaintiff’s theft is attached hereto as Exhibit

   “F.”

17. Plaintiff stole, from the estate, my late mother’s dog, a white poodle/Maltese mix.

   It was my mother’s express wish, expressed verbally to me, that I get her dog as

   she stated that Plaintiff is irresponsible regarding animals and was cruel to them

   as a youth. Indeed, Plaintiff, when he was approximately 22 years old, killed

   Defendant’s pets, a cockatiel named “Aristotle” and two gerbils, “Murray and

   Isaac.”

18. At trial in Seminole County, Florida, the only evidence that Plaintiff could offer in

   his testimony that Defendant was linked to or guilty of the alleged disappearance

   of allegedly existing items that he allegedly had title to and that were allegedly

   located in our late mother’s home was, in his own exact words, an “assumption”,

   on page 8, line 1 of the official court transcript of his testimony. A copy of the

   transcript is attached hereto as Exhibit “G.”

19. A blatant and brazen and thoroughly documented example of Plaintiff’s utter lack

   of good faith and utter lack of any goodwill, and ‘unclean hands’ is the following:

   Our late mother’s estate directed that her paid off house be sold and that the

   proceeds from the sale be divided evenly between Plaintiff and Defendant.

   However, after her death, Plaintiff moved himself in to the home to live there rent

   free. Moreover, Plaintiff purposefully vetoed and purposefully sabotaged a

   prospective sale of the home, by refusing to co-sign a contract, for $150,000.00, a

   very excellent price for that home at that time, with a ready, willing, and qualified
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68            Filed 06/05/18
                                             05/16/19     Page 8
                                                               54ofof20
                                                                      66



   buyer who signed a contract. Plaintiff refused a settlement where he would pay a

   fair market price for his half of the house. Ultimately, Defendant was forced to

   sue Plaintiff for Partition in Seminole County, Florida, Case Number:

   2012-CA-5131-16-G incurring substantial attorney’s fees, as Defendant lives in

   Broward County and the home was located approximately 250 miles away in

   Seminole County, and the house had to be sold at the Courthouse at auction,

   bringing in a lower price of $141,000.00, a price lower than the price a qualified

   buyer had offered. This waste of the estate’s assets was caused by Plaintiff

   maliciously moving in to the home and maliciously preventing its sale. A copy of

   the Judgment that Defendant obtained in his suit against Plaintiff for Partition to

   force the sale of the home at auction, is attached hereto as Exhibit “H”. A copy of

   an email referencing the $150,000 sale price to a prospective, qualified buyer is

   attached hereto as Exhibit “I.”

20. As further evidence of Plaintiff’s maliciousness, and utter lack of goodwill and

   utter lack of clean hands, the woman who was the successful bidder of the

   courthouse auction of our late mother’s home, Linda Chadwick, was forced, by

   Plaintiff’s maliciousness in his refusal to move out and vacate the premises, to

   hire an attorney to go to court to have him forcibly evicted after she had won

   possession of the home. The documents evidencing this are attached hereto as

   Exhibit “J”.

21. Defendant, whom his late mother called, “the good son”, had initially, on or

   around the time of my mother’s dying days, and shortly after her death, tried in
 Case
  Case18-01019-JKO
       18-01019-JKO Doc
                     Doc263
                         68              Filed 06/05/18
                                               05/16/19      Page 9
                                                                  55ofof20
                                                                         66



   good faith and in vain to come to an agreement whereby Plaintiff would purchase

   Defendant’s share at a below market price, but Plaintiff refused. When dealing

   with Plaintiff, ‘no good deed ever goes unpunished.’ A copy of emails in which I

   entertain an offer to sell my share of the house to Plaintiff, which exhibits my

   good faith is attached hereto as Exhibit “K.”

22. Plaintiff, and our half-sister, have a history of filing malicious and false

   complaints against Defendant with the Florida Bar, despite there having been no

   record anywhere of an attorney/client relationship between Plaintiff and

   Defendant nor any attorney/client relationship between half-sister and Defendant.

   Thus far, their prior Bar complaints have been found to have been meritless by the

   Florida Bar. However, a relatively new and recent complaint of Plaintiff’s against

   Defendant is currently pending and is in abeyance with the Florida Bar, pending

   the outcome of Plaintiff's false and malicious lawsuits against Defendant,

   including this instant case. A copy of the Florida Bar’s Dismissal of their earlier

   false and malicious complaints against me is attached hereto as Exhibit “L.”

23. Defendant strongly believes, but has no documents as evidence, that Plaintiff is

   likely financing his lawsuit with monies from our wealthy half-sister. She was

   bitterly estranged from my mother for more than three decades, as my mother

   loudly, and extremely often, proclaimed that she was a “thief.” During my

   mother’s last days of dying in a hospice, our half-sister and Plaintiff, without

   permission, illegally stayed and slept in our mother’s home for many days, and

   were busily ransacking my mother’s home stealing anything of our mother’s
 Case
 Case18-01019-JKO
      18-01019-JKO Doc
                   Doc263
                       68 Filed
                          Filed06/05/18
                                05/16/19 Page
                                         Page10
                                              56of
                                                 of20
                                                    66



   belongings that they fancied they could get away with stealing. Defendant’s wife

   eyewitnessed this first hand. Indeed, the half-sister stole Defendant’s wife’s

   perfume, and when physically confronted, sheepishly took it out of her purse and

   gave it back to Defendant’s wife. Half-sister thought that the perfume belonged to

   our dying mother, that’s why she swiped it -- along with many, many other things!

24. Defendant, while living in the hospice in the room with his dying mother, was

   forced to telephone a locksmith to change the locks on our mother’s home in an

   emergency situation, because Plaintiff was, illegally, caught by Defendant’s wife,

   red-handed, in the criminal act of having a locksmith illegally change the locks on

   our mother’s home. The Police had to be called, but no arrest was made. A copy

   of the receipt for the locksmith who Defendant’s wife, at Defendant’s telephonic

   instruction, was forced to hire, as part of his duty as his mother's Power of

   Attorney, to protect my mother's property from Plaintiff's and half-sister’s

   thievery, is attached hereto as Exhibit “M.”

25. It should be clear from all of the foregoing, that Plaintiff utterly lacks any good

   faith, lacks any goodwill, and lacks clean hands. Indeed, his hands are “criminally

   filthy” to a maximal degree.

26. And now that Defendant has presented his counter-narrative, we proceed to the

   all-important, purely legal arguments as to why Defendant’s Motion that the

   Court’s Order Denying Defendant’s Motion for Summary Judgment should be

   Reconsidered be GRANTED, why the Order denying Defendant’s Motion for
 Case
 Case18-01019-JKO
      18-01019-JKO Doc
                   Doc263
                       68 Filed
                          Filed06/05/18
                                05/16/19 Page
                                         Page11
                                              57of
                                                 of20
                                                    66



   Summary Judgment should be VACATED, and exactly why Defendant’s Motion

   for Summary Judgment should be GRANTED by this Honorable Court.



                 LEGAL ARGUMENTS FOR MOTION



27. On Wednesday morning, April 18, 2018 among the hearings held in this case on

   that day, one of them was a very brief hearing by this Honorable Court on

   Defendant’s Motion for Summary Judgment [ECF 36].

28. Defendant argued for his motion for Summary Judgment against Plaintiff on

   Count I, and correctly and accurately pointed out that Plaintiff’s First Amended

   Complaint had cited absolutely zero evidence in support of the allegations of

   wrongdoing in Count I. In short, though Plaintiff’s Count I indeed has allegations,

   in an attempt to falsely fashion a Count for the nondischargeability of a debt due

   to its allegedly being willful and malicious, a debt to alleged thefts allegedly

   committed by Defendant against Plaintiff. What is of the utmost legal importance

   is that Plaintiff’s First Amended Complaint and its Exhibits, and subsequent

   discovery responses have absolutely zero evidentiary support for the allegation of

   theft implicating Defendant. Absolutely zero! That Count I is evidence-free in its

   false attempt to implicate Defendant is the essence of why Count I should be

   dismissed.

29. Plaintiff’s Count I consists of purely evidence-free assertions of wrongdoing.
 Case
 Case18-01019-JKO
      18-01019-JKO Doc
                   Doc263
                       68 Filed
                          Filed06/05/18
                                05/16/19 Page
                                         Page12
                                              58of
                                                 of20
                                                    66



30. It is precisely because Plaintiff’s Count I is a purely evidence-free Count, and that

   this Honorable Court mistakenly employed the wrong legal standard, that this

   Honorable Court erred by issuing an Order denying Defendant’s Motion for

   Summary Judgment. [ECF 50].

31. At the hearing on Defendant’s Motion for Summary Judgment on April 18, 2018,

   during oral argument, the Defendant stated, “With respect to the allegation of

   theft, the reason I moved for summary judgment of that is the plaintiff has so far

   provided zero evidence in support of the allegations. The plaintiff made an

   allegation. The plaintiff showed that the plaintiff went to the police and made a

   false police report, or made a police report. The plaintiff has cited zero, absolutely

   zero evidence in support of the allegation of theft.” Page 20, lines 23 -25, and

   page 21, lines 1-6, Transcript of Hearing. A copy of the official transcript of the

   hearing on April 18, 2018 is attached hereto as Exhibit “N”.

32. At the hearing, this Honorable Court orally stated, in immediate response to

   Defendant’s statement above, “By and large, Mr. Wizenberg, evidence is

   something that is adduced at trial. The question is whether the complaint states a

   claim upon which relief can be granted. I find it does. I will deny both motions for

   summary judgment.” Page 21, lines 7 -11, Transcript of Hearing, attached hereto

   as Exhibit “N”.

33. Quite unfortunately for Defendant, this Honorable Court erred in stating that

   “[t]he question is whether the complaint states a claim upon which relief can be

   granted.” Defendant was not in his motion seeking to dismiss the count, nor was
         Case
         Case18-01019-JKO
              18-01019-JKO Doc
                           Doc263
                               68 Filed
                                  Filed06/05/18
                                        05/16/19 Page
                                                 Page13
                                                      59of
                                                         of20
                                                            66



           Defendant invoking F. R. Civ. P. 12(b)(6) which states “failure to state a claim

           upon which relief can be granted”, rather, Defendant’s Motion was for Summary

           Judgment, and Defendant was explicitly invoking F. R. Civ. P. 56 in his motion.

        34. Whether the complaint states a claim upon which relief can be granted is not the

           legal standard for Summary Judgment, not according to case law, and not

           according to F. R. Civ. P. 56, as the Incorporated Memorandum of Law below

           conclusively demonstrates.



Incorporated Memorandum of Law Regarding the Legal Standard for Summary Judgment



        35. Under F. R. Bankr. P. 7056 (incorporating F. R. Civ. P. 56) summary judgment is

           proper if there is no genuine dispute of any material fact and the movant is

           entitled to summary judgment as a matter of law.

        36. A moving party discharges its burden on a motion for summary judgment by

           “showing” or “pointing out” to the Court that there is an absence of evidence to

           support the non-moving party’s case. Celotex v. Corp. v. Catrett, 477 U.S. 317,

           325 (1986).

        37. After the moving party has met its burden of coming forward with proof of the

           absence of any genuine issue of material fact, the non-moving party must make a

           sufficient showing to establish the existence of an essential element to that party’s

           case, and on which that party will bear the burden of proof at trial. Celotex, 477
 Case
 Case18-01019-JKO
      18-01019-JKO Doc
                   Doc263
                       68 Filed
                          Filed06/05/18
                                05/16/19 Page
                                         Page14
                                              60of
                                                 of20
                                                    66



   U.S. at 324; Poole v. Country Club of Columbus, Inc., 129 F.3d 551, 553 (11th

   Cir. 1997).

38. The mere existence of some alleged factual dispute between the parties will not

   defeat an otherwise properly supported motion for summary judgment; the

   requirement is that there be no genuine issue of material fact. Anderson v. Liberty

   Lobby, Inc., 477 U.S. 242, 247-248 (1986).

39. “A mere ‘scintilla’ of evidence supporting the opposing party’s position will not

   suffice; there must be enough of a showing that the jury could reasonably find for

   that party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

40. A dispute about a material fact is ‘genuine’ if and only if the “evidence [emphasis

   added] is such that a reasonable [finder of fact] could return a verdict for the

   nonmoving party.” Anderson, 248.

41. If the Plaintiff proffers no evidence in support of his allegations, legally speaking,

   there cannot possibly even be a genuine dispute about a material fact.

42. The key requirement for a successful motion for summary judgment is that no

   genuine issue of material fact exists. Anderson, 247-248.

43. As the Plaintiff has proffered absolutely no evidence whatsoever, none, in support

   of his allegations of theft implicating defendant, there cannot possibly even exist a

   genuine issue of material fact.

44. Mere allegations, without any supporting evidence for the allegations implicating

   defendant, cannot be sufficient to overcome a movant party’s motion for summary

   judgment.
 Case
 Case18-01019-JKO
      18-01019-JKO Doc
                   Doc263
                       68 Filed
                          Filed06/05/18
                                05/16/19 Page
                                         Page15
                                              61of
                                                 of20
                                                    66



45. There must be more than a scintilla of evidence supporting allegations.

46. The evidence must be sufficient so that a reasonable factfinder can find for the

   non-moving party.

47. If the evidence does not suffice for a reasonable factfinder to find in favor of the

   non-moving party, then the moving party’s motion for Summary Judgment must

   be granted.

48. In this case, the Plaintiff lacks any evidence which implicates Defendant, so the

   Plaintiff does not have any evidence in support of his allegations, and does not

   even have a ‘scintilla!’

49. The Defendant has conclusively proven and pointed out a total absence of

   evidence in support of Plaintiff’s allegations of wrongdoing in Count I.

50. The Plaintiff, in opposing a motion for Summary Judgment, “must do more than

   simply show that there is some metaphysical doubt as to the material facts.”

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

51. The non-moving party “may not rely merely on allegations...in its own pleading”.

   Fed R. of Civ. P. 56(e); Matsushita, 475 U.S. at 587. This is exactly what Plaintiff

   is doing, and he should not be allowed to get away with it!

52. The non-moving party must come forward with affirmative evidence to support its

   claim. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986). This is exactly

   what Plaintiff has utterly failed to do.
 Case
 Case18-01019-JKO
      18-01019-JKO Doc
                   Doc263
                       68 Filed
                          Filed06/05/18
                                05/16/19 Page
                                         Page16
                                              62of
                                                 of20
                                                    66



53. “A mere ‘scintilla’ of evidence supporting the opposing party’s position will not

   suffice; there must be enough of a showing that the jury could reasonably find for

   that party.” Walker v. Derby, 911 F.2d 1573, 1577 (11th Cir. 1990).

54. If the evidence advanced by the non-moving party “is merely colorable, or is not

   significantly probative, summary judgment may be granted.” Anderson, 477 U.S.

   at 249-250.

55. The use of summary judgment within the judicial system is encouraged. Summary

   judgement is regarded “not as a disfavored procedural shortcut, but rather as an

   integral part of the Federal Rules as a whole.” Celotex Corp. v. Catrett, 477 U.S.

   317, 327 (1986).

56. The rule regarding the scope and purpose of summary judgment states that it shall

   “be construed and administered to secure the just, speedy, and inexpensive

   determination of every action and proceeding.” F. R. of Civ. P. 1.

57. Plaintiff in support of his allegation of theft in Count I has not proffered any

   evidence whatsoever that implicates Defendant in the alleged theft.

58. Specifically, Plaintiff has not provided any evidence in any way in the form of:

       a. Any witnesses to the act of alleged theft by Defendant;

       b. Any witnesses who can exclude any act of alleged theft by a person or

           persons other than Defendant;

       c. Any witnesses who have seen that Defendant unlawfully possesses or has

           ever unlawfully possessed any of the items that Plaintiff alleges that

           Defendant stole;
Case
Case18-01019-JKO
     18-01019-JKO Doc
                  Doc263
                      68 Filed
                         Filed06/05/18
                               05/16/19 Page
                                        Page17
                                             63of
                                                of20
                                                   66



    d. Plaintiff alleges a VAST, HUGE expansive time frame for encompassing

       Defendant’s alleged act of theft insofar as Plaintiff alleges in paragraph 18

       of his First Amended Complaint [ECF 8] that the alleged act of theft

       occurred “On or before January 14, 2011” indicating that Plaintiff has no

       evidence of even any reasonable time frame in support of his false and

       malicious allegation of Defendant’s alleged act of theft.

    e. Any physical evidence of the act of alleged theft by Defendant;

    f. Any forensic evidence of the act of alleged theft by Defendant;

    g. Any documents evidencing the act of alleged theft by Defendant;

    h. Any records evidencing the act of alleged theft by Defendant;

    i. Any photographic recordings of the act of alleged theft by Defendant;

    j. Any video recordings of the act of alleged theft by Defendant;

    k. Any audio recordings of the act of alleged theft by Defendant;

    l. Any evidence that Defendant is or was in personal possession of any of

       the alleged items that Plaintiff alleges that Defendant stole;

    m. Any evidence that Defendant took the alleged items out of his late

       mother’s home;

    n. Any evidence that the items alleged to be stolen by Defendant were in a

       location accessible to Defendant.

    o. Any evidence that the items alleged to be stolen by Defendant even

       existed!
 Case
 Case18-01019-JKO
      18-01019-JKO Doc
                   Doc263
                       68 Filed
                          Filed06/05/18
                                05/16/19 Page
                                         Page18
                                              64of
                                                 of20
                                                    66



       p. Any evidence that the items alleged to be stolen by Defendant existed

           during the VAST time frame of the alleged theft.

       q. Any evidence that the Plaintiff even has standing to complain about an

           alleged “theft” as the Plaintiff has not provided any evidence that Plaintiff

           even had title or even a beneficial interest to the items alleged to be stolen

           by Defendant.

59. Plaintiff’s First Amended Complaint [ECF 8] merely provides evidence of his

   having made a [false] allegation; to wit, that he made his false allegation to the

   police in the form of a copy of a police report. (His building a false record.) This

   is purely evidence of the allegation, and is not and cannot possibly be reasonably

   construed as evidence in support of the allegation. Indeed, the police report,

   attached hereto as Exhibit “E”, merely states “Howard further stated that he is

   sure the residence was not burglarized and Peter Wizenberg has the missing

   items.” This is merely a statement of Howard’s allegation and cannot possibly be

   reasonably construed as evidence supporting the allegation.

60. This Honorable Court, as all human institutions may occasionally do, made an

   error, which can and should be remedied.

61. This error, if not remedied, will cause a monumental waste in time, energy, and

   resources of this Honorable Court, the parties, prospective jurors, appeals courts,

   etc., and will facilitate great harm and injustice to the Defendant and his wife.

62. There is a hearing before this Honorable Court on Defendant’s Motion to Dismiss

   Count II of Plaintiff’s First Amended Complaint for Lack of Subject Matter
           Case
           Case18-01019-JKO
                18-01019-JKO Doc
                             Doc263
                                 68 Filed
                                    Filed06/05/18
                                          05/16/19 Page
                                                   Page19
                                                        65of
                                                           of20
                                                              66



             Jurisdiction scheduled for Tuesday, June 19, 2018 at 2:30 pm. Hypothetically

             speaking if Defendant is wrong, (he is not, as Defendant knows he is factually

             innocent), and Plaintiff has evidence that support Plaintiff’s allegations, evidence

             that implicates and links Defendant to the alleged “theft”, not mere allegations,

             but actual evidence that supports the allegations, let there at least be a hearing on

             June 19 on this Motion where Plaintiff can furnish his “evidence” in open Court

             (or, more accurately and alternatively, furnish, what Defendant knows will be his

             ‘evildance’-- as he has no evidence), and attempt to defeat Defendant’s quest for

             justice and relief, Defendant’s Motion for Summary Judgment.

          63. However, if the Plaintiff shows up to Court without any evidence in support of his

             allegations, or so little and flimsy so-called “evidence” that it does not rise to the

             threshold level where a reasonable factfinder could find for the Plaintiff, then

             Defendant’s Motion should, of course, be GRANTED, and monumental wastage

             of numerous people’s time and resources, e.g., parties, jurors, judges, etc., and

             grievous injustice will have been averted.

          64. No party would be unfairly prejudiced by the granting of a motion for Summary

             Judgment on an evidence-free count.

                                             Haiku

                                    All know: talk is cheap;
                                   Liars can claim anything;
                                     No evidence?! Balk!


      WHEREFORE, Defendant, Peter Wizenberg, respectfully requests that this Honorable

Court GRANT this Motion to Reconsider the Order denying Defendant’s Motion for Summary
             Case
             Case18-01019-JKO
                  18-01019-JKO Doc
                               Doc263
                                   68 Filed
                                      Filed06/05/18
                                            05/16/19 Page
                                                     Page20
                                                          66of
                                                             of20
                                                                66



Judgment, and issue an Order Vacating its prior Order denying Defendant’s Motion for Summary

Judgment and, also issue an order GRANTING Defendant’s Motion for Summary Judgment, or,

in the alternative, schedule a hearing for oral arguments regarding this instant motion, (a hearing

on Defendant’s Motion to Dismiss Count II is already calendared for Tuesday, June 19, 2018 at

2:30 pm and a hearing on this motion can be scheduled that day), so that Defendant’s Motion for

Summary Judgment can be heard by this Honorable Court, and where Plaintiff will have his

opportunity to finally present any evidence in support of his allegation that Defendant stole the

items listed in his Count I, and attempt to defeat Defendant’s Motion, and all other such relief

that this Honorable Court deems to be just and proper.


Dated: June 5, 2018                           Peter Wizenberg, Esq.
                                              Pro Se Defendant
                                              662 SW 158 Terrace
                                              Pembroke Pines, FL 33027
                                              Email: peter@wizenberglaw.com
                                              Telephone: 786-260-7075

                                                     By: /s/ Peter Wizenberg_______
                                                             Peter Wizenberg
                                                             Florida Bar No.: 34500

                                 CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this the 5th day of June, 2018, a true and correct copy of the
foregoing was served by CM/ECF on all parties listed below.

                                              /s/ Peter Wizenberg_______
                                              Peter Wizenberg



Mark S. Roher, Esq.
mroher@markroherlaw.com
